     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 1 of 61 Page ID #:4354



 1     TRACY L. WILKISON
       Acting United States Attorney
 2     CHRISTOPHER D. GRIGG
       Assistant United States Attorney
 3     Chief, National Security Division
       JOHN J. LULEJIAN (Cal. Bar No. 186783)
 4     Assistant United States Attorney
            1200 United States Courthouse
 5          312 North Spring Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-0721
            Facsimile: (213) 894-0141
 7          E-mail:      John.Lulejian@usdoj.gov

 8     Attorneys for Plaintiff
       UNITED STATES OF AMERICA
 9

10                             UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12     UNITED STATES OF AMERICA,                No. 2:20-CV-07309-DSF (JC)

13                Plaintiff,                    UNITED STATES’ REPLY IN SUPPORT OF
                                                ITS REQUEST FOR CERTIFICATION OF
14                     v.                       EXTRADITION; DECLARATION OF
                                                JOHN J. LULEJIAN; EXHIBITS
15     TAHAWWUR HUSSAIN RANA,
                                                [18 U.S.C. § 3184]
16                A Fugitive from the
                  Government of the             Hearing Date: April 22, 2021
17                Republic of India.            Hearing Time: 1:30 p.m.
                                                Location:     Courtroom of the
18                                                            Honorable Jacqueline
                                                              Chooljian
19
                                                (OVER-LENGTH BRIEF PERMITTED BY
20                                               ORDER DATED 12/17/2020)

21

22

23

24

25

26

27

28
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 2 of 61 Page ID #:4355



 1          Plaintiff United States of America, by and through its counsel

 2     of record, the Acting United States Attorney for the Central District

 3     of California and Assistant United States Attorney John J. Lulejian,

 4     hereby files its Reply in Support of its Request for Certification of

 5     Extradition.

 6          This reply is based upon the attached memorandum of points and

 7     authorities, the attached declaration and exhibits, the files and

 8     records in this case, including those which are under seal, and such

 9     further evidence and argument as the Court may permit.

10      Dated: March 22, 2021               Respectfully submitted,

11                                          TRACY L. WILKISON
                                            Acting United States Attorney
12
                                            CHRISTOPHER D. GRIGG
13                                          Assistant United States Attorney
                                            Chief, National Security Division
14

15                                           /s/ John J. Lulejian
                                            JOHN J. LULEJIAN
16                                          Assistant United States Attorney
17                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 3 of 61 Page ID #:4356



 1                                   TABLE OF CONTENTS

 2     DESCRIPTION                                                                 PAGE

 3

 4     TABLE OF AUTHORITIES..............................................iii

 5     MEMORANDUM OF POINTS AND AUTHORITIES................................1

 6     I.    INTRODUCTION...................................................1

 7     II.   ARGUMENT.......................................................3

 8           A.   RANA’s Extradition is Not Barred by Article 6 of the
                  Treaty....................................................4
 9
                  1.    The Court Should Apply the Blockburger Elements-
10                      Based Test to Determine Whether RANA Has Been
                        Tried for the Same Offenses for which His
11                      Extradition is Sought................................4
12                      a.    The Plain Meaning of Article 6 Directs the
                              Application of the Blockburger Elements-
13                            Based Test......................................6
14                      b.    The Technical Analysis of the Treaty Further
                              Supports the Application of an Elements-
15                            Based Test......................................9
16                      c.    The Indian Prosecutor Agrees that the Treaty
                              Requires an Elements-Based Test................11
17
                        d.    Controlling Canons of Construction Direct
18                            that Article 6 Should Be Interpreted in
                              Favor of Permitting Extradition................13
19
                  2.    Extradition is Not Barred Under the Blockburger
20                      Elements-Based Test.................................14

21                3.    The Claims Advanced by RANA and His Expert Are
                        Meritless...........................................15
22
                        a.    RANA’s Attempt to Substitute a Multifactor
23                            Test for the Blockburger Elements-Based Test
                              Fails..........................................15
24
                        b.    RANA’s Reliance on Article 2 of the Treaty
25                            Is Misplaced...................................20

26                      c.    Rana’s Reliance on Headley’s Plea Agreement
                              Is Misplaced...................................25
27
                        d.    RANA’s Reliance on International Law and
28                            Indian National Law Is Misplaced...............28

                                               i
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 4 of 61 Page ID #:4357



 1                            TABLE OF CONTENTS (CONTINUED)

 2     DESCRIPTION                                                                 PAGE

 3                            (A)   International Law Does Not Mandate a
                                    Conduct-Based Test........................28
 4
                              (B)   Indian National Law Does Not Mandate a
 5                                  Conduct-Based Test........................32

 6          B.    The Extradition Request Contains Sufficient Evidence
                  of Probable Cause for Each Offense.......................33
 7
                  1.    Legal Standard for Probable Cause in Extradition
 8                      Cases...............................................33

 9                2.    The Evidence Supports Findings of Probable Cause
                        that RANA Committed the Charged Offenses............35
10
                        a.    RANA’s Attacks on Headley’s Credibility
11                            Exceed the Scope of this Proceeding and Do
                              Not Obliterate Probable Cause..................36
12
                        b.    RANA’s Critiques of the Supporting Evidence
13                            Do Not Obliterate Probable Cause...............41
14                            (A)   Evidence Relating to the Mumbai Office
                                    of RANA’s Business Supports a Finding
15                                  of Probable Cause.........................41
16                            (B)   RANA’s Trip to India After Being Warned
                                    of the Attacks Does Not Preclude a
17                                  Finding of Probable Cause.................43
18                            (C)   RANA’s Claim that He Did Not Review
                                    Headley’s Visa Application Is
19                                  Unsupported by the Evidence...............43

20     III. CONCLUSION....................................................44

21

22

23

24

25

26

27

28

                                              ii
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 5 of 61 Page ID #:4358



 1                                 TABLE OF AUTHORITIES

 2     DESCRIPTION                                                                 PAGE

 3     FEDERAL CASES

 4     Ahmad v. Wigen,

 5          726 F. Supp. 389 (E.D.N.Y. 1989)............................. 34

 6     Ahmad v. Wigen,

 7          910 F.2d 1063 (2d Cir. 1990)............................. 32, 34

 8     Albernaz v. United States,

 9          450 U.S. 333 (1981)....................................... 8, 16

10     Arias-Leiva v. Warden,

11          928 F.3d 1281 (11th Cir. 2019)........................... 11, 12
12     Arnold v. United States,
13          336 F.2d 347 (9th Cir. 1964)................................. 20
14     Austin v. Healey,
15          5 F.3d 589 (2d Cir. 1993).................................... 34
16     Barapind v. Enomoto,
17          400 F.3d 744 (9th Cir. 2005) ...............................            36
18     Basic v. Steck,
19          819 F.3d 897 (6th Cir. 2016)................................. 32

20     Bingham v. Bradley,

21          241 U.S. 511 (1916).......................................... 44

22     Blockburger v. United States,

23          284 U.S. 299 (1932)...................................... passim

24     Borunda v. Richmond,

25          885 F.2d 1384 (9th Cir. 1988)................................ 40

26     Bruce v. Terhune,

27          376 F.3d 950 (9th Cir. 2004)................................. 38

28

                                             iii
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 6 of 61 Page ID #:4359



 1                          TABLE OF AUTHORITIES (CONTINUED)

 2     DESCRIPTION                                                                 PAGE

 3     Clarey v. Gregg,

 4          138 F.3d 764 (9th Cir. 1998)................................. 21

 5     Collins v. Loisel,

 6          262 U.S. 426 (1923).......................................... 19

 7     Collins v. Loisel,

 8          259 U.S. 309 (1928).................................. 21, 34, 38

 9     Cucuzzella v. Keliikoa,

10          638 F.2d 105 (9th Cir. 1981)................................. 14
11     Desautels v. United States,
12          782 F. Supp. 942 (D. Vt. 1991)............................... 34
13     Dowling v. United States,
14          493 U.S. 342 (1990).......................................... 40
15     El Al Israel Airlines, Ltd. v. Tsui Yuan Tseng,
16          525 U.S. 155 (1999)........................................... 5
17     Elcock v. United States,
18          80 F. Supp. 2d 70 (E.D.N.Y. 2000)........................ passim
19     Emami v. U.S. Dist. Court for N. Dist.,

20          834 F.2d 1444 (9th Cir. 1987)............................ 32, 33

21     Estakhrian v. Obenstine,

22          320 F.R.D. 63 (C.D. Cal. 2017)............................... 14

23     Factor v. Laubenheimer,

24          290 U.S. 276 (1933)...................................... passim

25     Fireman’s Fund Ins. Co. v. Stites,

26          258 F.3d 1016 (9th Cir. 2001)................................ 40

27     Gamble v. United States,

28          139 S. Ct. 1960 (2019)....................................... 19

                                              iv
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 7 of 61 Page ID #:4360



 1                          TABLE OF AUTHORITIES (CONTINUED)

 2     DESCRIPTION                                                                 PAGE

 3     Gomez v. County of Los Angeles,

 4          No. 09-cv-02457, 2011 WL 13269747

 5          (C.D. Cal. 2011)......................................... 40, 41

 6     Grin v. Shine,

 7          187 U.S. 181 (1902)...................................... 13, 32

 8     In re Assarsson,

 9          635 F.2d 1237 (7th Cir. 1980)............................ 32, 33

10     In re Extradition of Acevedo,

11          No. 16-1766, 2017 WL 3491749
12          (C.D. Cal. Aug. 11, 2017)................................ 37, 38
13     In re Extradition of Atta,
14          706 F. Supp. 1032 (E.D.N.Y. 1989)............................ 34
15     In re Extradition of Cheung,
16          968 F. Supp. 791 (D. Conn. 1997)............................. 34
17     In re Extradition of Coleman,
18          473 F. Supp. 2d 713 (N.D. W. Va. 2007)....................... 19
19     In re Extradition of Lara Gutierrez,

20          No. 16-cv-05061, 2017 WL 8231237

21          (C.D. Cal. Feb. 22, 2017)................................ 37, 38

22     In re Extradition of Lukes,

23          No. 2:02-MC-23-FTM, 2003 WL 23892681,

24          (M.D. Fla. May 8, 2003) ..................................... 34

25     In re Extradition of Marzook,

26          924 F. Supp. 565 (2d Cir. 1996).............................. 34

27     In re Extradition of Powell,

28          4 F. Supp. 2d 945 (S.D. Cal. 1998) .......................... 18

                                               v
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 8 of 61 Page ID #:4361



 1                          TABLE OF AUTHORITIES (CONTINUED)

 2     DESCRIPTION                                                                 PAGE

 3     In re Extradition of Solis,

 4          402 F. Supp. 2d 1128 (C.D. Cal. 2005)........................ 34

 5     Kolovrat v. Oregon,

 6          366 U.S. 187 (1961)....................................... 6, 11

 7     Koskotas v. Roche,

 8          931 F.2d 169 (1st Cir. 1991)................................. 32

 9     Lopez-Smith v. Hood,

10          121 F.3d 1322 (9th Cir. 1997)................................ 27
11     Man-Seok Choe v. Torres,
12          525 F.3d 733 (9th Cir. 2008)............................. 36, 38
13     Manta v. Chertoff,
14          518 F.3d 1134 (9th Cir. 2008)................................. 3
15     Martinez v. United States,
16          828 F.3d 451 (6th Cir. 2016)......................... 14, 19, 32
17     Medellin v. Texas,
18          552 U.S. 491 (2008)........................................... 5
19     Mirchandani v. United States,

20          836 F.2d 1223 (9th Cir. 1988)................................ 35

21     Nationale Industrielle Aérospatiale v. U.S. Dist. Court,

22          482 U.S. 522 (1987).......................................... 32

23     Noeller v. Wojdylo,

24          922 F.3d 797 (7th Cir. 2019)............................. 36, 38

25     Ornelas v. Ruiz,

26          161 U.S. 502 (1896).......................................... 34

27     Patterson v. Wagner,

28          785 F.3d 1277 (9th Cir. 2015)............................. 5, 10

                                              vi
     Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 9 of 61 Page ID #:4362



 1                          TABLE OF AUTHORITIES (CONTINUED)

 2     DESCRIPTION                                                                 PAGE

 3     Quinn v. Robinson,

 4          783 F.2d 776 (9th Cir. 1986).......................... 3, 34, 36

 5     Sainez v. Venables,

 6          588 F.3d 713 (9th Cir. 2009)............................. 18, 32

 7     Santos v. Thomas,

 8          830 F.3d 987 (9th Cir. 2016) (en banc)................... 36, 38

 9     Shapiro v. Ferrandina,

10          478 F.2d 894 (2d Cir. 1973).............................. 36, 38
11     Sindona v. Grant,
12          619 F.2d 167 (2d Cir. 1980)................................... 8
13     Skaftouros v. United States,
14          667 F.3d 144 (2d Cir. 2011).................................. 32
15     Sumitomo Shoji Am., Inc. v Avagliano,
16          457 U.S. 176 (1982).................................... 6, 9, 11
17     United States ex rel. Sakaguchi v. Kaulukukui,
18          520 F.2d 726 (9th Cir. 1975)................................. 35
19     United States v. Arlt,

20          252 F.3d 1032 (9th Cir. 2001)................................ 16

21     United States v. Dixon,

22          509 U.S. 688 (1993)........................................... 8

23     United States v. El-Mezain,

24          664 F.3d 467 (5th Cir. 2011)................................. 16

25     United States v. Goff,

26          400 Fed. Appx. 1 (6th Cir. 2010)............................. 16

27     United States v. Knotek,

28          925 F.3d 1118 (9th Cir. 2019)............................. 9, 22

                                             vii
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 10 of 61 Page ID #:4363



 1                       TABLE OF AUTHORITIES (CONTINUED)

 2   DESCRIPTION                                                               PAGE

 3   United States v. Li,

 4        206 F.3d 56 (1st Cir. 2000)................................... 6

 5   United States v. Luong,

 6        393 F.3d 913 (9th Cir. 2004).......................... 8, 16, 17

 7   United States v. Moncivais,

 8        213 F. Supp. 2d 704 (S.D. Tex. 2001)......................... 16

 9   United States v. Montgomery,

10        150 F.3d 983 (9th Cir. 1998)................................. 16
11   United States v. One Assortment of 89 Firearms,
12        465 U.S. 354 (1984).......................................... 40
13   United States v. Overton,
14        573 F.3d 679 (9th Cir. 2009).................................. 7
15   United States v. Putra,
16        78 F.3d 1386 (9th Cir. 1996)................................. 39
17   United States v. Smith,
18        424 F.3d 992 (9th Cir. 2005)................................. 16
19   United States v. Saccoccia,

20        18 F.3d 795 (9th Cir. 1994).................................. 21

21   United States v. Soto-Barraza,

22        947 F.3d 1111 (9th Cir. 2020)................................ 22

23   United States v. Watts,

24        519 U.S. 148 (1997)...................................... 39, 40

25   Valentine v. United States ex rel. Neidecker,

26        299 U.S. 5 (1936)............................................ 13

27   Ye Gon v. Holt,

28        774 F.3d 207 (4th Cir. 2014)........................... 6, 8, 23

                                         viii
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 11 of 61 Page ID #:4364



 1                       TABLE OF AUTHORITIES (CONTINUED)

 2   DESCRIPTION                                                               PAGE

 3   Zanazanian v. United States,

 4        729 F.2d 624 (9th Cir. 1984).................................. 3

 5

 6   STATE CASES

 7   People v. Young,

 8        105 P.3d 487 (Cal. 2005)..................................... 38

 9

10   STATUTES

11   18 U.S.C. § 956(a)(1)............................................. 15
12   18 U.S.C. § 1951(a)............................................... 17
13   18 U.S.C. § 1962(c)............................................... 17
14   18 U.S.C. § 1962(d)............................................... 17
15   18 U.S.C. § 2332f(a)(2)........................................... 15
16   18 U.S.C. § 3184.............................................. 13, 27
17   18 U.S.C. § 3186.................................................. 27
18   18 U.S.C. §§ 2339A............................................ 14, 39
19

20   LEGISLATIVE AUTHORITY

21   Extradition Treaties with Argentina, Austria,

22        Barbados, Cyprus, France, India, Luxembourg,

23        Mexico, Poland, Spain, Trinidad & Tobago,

24        Zimbabwe, Antigua & Barbuda, Dominica,

25        Grenada, St. Kitts & Nevis, St. Lucia,

26        And St. Vincent & The Grenadines,

27        S. Exec. Rep. No. 105-23, 105th Cong.,

28        2d Sess. (1998).........................................          passim

                                          ix
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 12 of 61 Page ID #:4365



 1                       TABLE OF AUTHORITIES (CONTINUED)

 2   DESCRIPTION                                                               PAGE

 3   TREATIES

 4   Treaty Between the United States and Czechoslovakia for the

 5        Extradition of Fugitives from Justice, U.S.-Czech.,

 6        July 2, 1925, 44 Stat. 2367, as amended by Supplementary

 7        Extradition Treaty Between the United States of America

 8        and Czechoslovakia, U.S.-Czech., Apr. 29, 1935,

 9        49 Stat. 3253, and Second Supplementary Treaty on

10        Extradition Between the United States of America and the
11        Czech Republic, U.S.-Czech., May 16, 2006,
12        S. Treaty Doc. No. 109-14 (2006)............................. 22
13   Extradition Treaty Between the Government of the
14        United States of America and the Government of the
15        Republic of India, U.S.-India, June 25, 1997,
16        S. Treaty Doc. No. 105-30 (1997)......................... passim
17   Extradition Treaty Between the Government of the
18        United States of America and the Government of the
19        Republic of Italy, U.S.-Italy, Oct. 13, 1983, 35 U.S.T.

20        3023, as amended by Instrument as contemplated by Article

21        3(2) of the Agreement on Extradition Between the

22        United States of America and the European Union signed

23        25 June 2003, as to the application of the Extradition

24        Treaty Between the Government of the United States of

25        America and the Government of the Italian Republic

26        signed 13 October 1983, U.S.-Italy, May 3, 2006,

27        S. Treaty Doc. No. 109-14 (2006).......................... 7, 22

28

                                           x
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 13 of 61 Page ID #:4366



 1                       TABLE OF AUTHORITIES (CONTINUED)

 2   DESCRIPTION                                                               PAGE

 3   Extradition Treaty Between the United States of America

 4        and the United Mexican States, U.S.-Mex., May 4, 1978,

 5        31 U.S.T. 5059, as amended by Protocol to the Extradition

 6        Treaty Between the United States of America and the United

 7        Mexican States of May 4, 1978, U.S.-Mex., Nov. 13, 1997,

 8        S. Treaty Doc. No. 105-46 (1998)............................. 23

 9   Extradition Treaty Between the Government of the United States

10        of America and the Government of the United Kingdom of

11        Great Britain and Northern Ireland, U.S.-U.K., Mar. 31,

12        2003, S. Treaty Doc. No. 108-23 (2004), as amended by

13        Instrument as contemplated by Article 3(2) of the
14        Agreement on Extradition Between the United States of
15        America and the European Union signed 25 June 2003,
16        as to the application of the Extradition Treaty
17        Between the Government of the United States of America
18        and the Government of the United Kingdom of Great Britain
19        and Northern Ireland signed 31 March 2003, U.S.-U.K.,

20        Dec. 16, 2004, S. Treaty Doc. No. 109-14 (2006).......... passim

21

22   FOREIGN CASES

23   Norris v. United States,

24        [2008] UKHL 16........................................... 29, 31

25

26

27

28

                                          xi
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 14 of 61 Page ID #:4367



 1                       TABLE OF AUTHORITIES (CONTINUED)

 2   DESCRIPTION                                                               PAGE

 3   FOREIGN STATUTES

 4   Indian Pen. Code § 120A ..........................................              1

 5   Indian Pen. Code § 120B ......................................          1, 15

 6   Indian Pen. Code § 121 .......................................          1, 15

 7   Indian Pen. Code § 121A ......................................          1, 15

 8   Indian Pen. Code § 300 ...........................................              1

 9   Indian Pen. Code § 302 ...........................................              1

10   Indian Pen. Code § 415 ...........................................              1

11   Indian Pen. Code § 463 .......................................          1, 15

12   Indian Pen. Code § 468 ...........................................              1

13   Indian Pen. Code § 470 ...........................................              1

14   Indian Pen. Code § 471 .......................................          1, 15

15   Unlawful Activities (Prevention) Act § 15 ........................              1

16   Unlawful Activities (Prevention) Act § 16 ....................          1, 15

17   Unlawful Activities (Prevention) Act § 18 ....................          1, 15

18   Unlawful Activities (Prevention) Act § 20 ........................              1

19

20

21

22

23

24

25

26

27

28

                                          xii
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 15 of 61 Page ID #:4368



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        Fugitive TAHAWWUR HUSSAIN RANA (“RANA” or “the fugitive”) is

 4   wanted in India to stand trial for offenses related to his role in

 5   the 2008 terrorist attacks in Mumbai, India, that resulted in the

 6   death of 166 people, the injury of 239 people, and the damage to

 7   property in excess of $1.5 billion USD.1       (See Dkt. 66.)    Pursuant to

 8   the Extradition Treaty Between the Government of the United States of

 9   America and the Government of the Republic of India, U.S.-India, June

10   25, 1997, S. Treaty Doc. No. 105-30 (1997) (the “Treaty” or “U.S.-

11   India Treaty”),2 the government of the Republic of India (“India”)

12   has requested the formal extradition of RANA, and the United States
13   has initiated this extradition proceeding.       (See id.)
14        For the reasons stated in the government’s opening brief, the
15   five criteria warranting certification of extradition are satisfied
16   in this case.   (See Dkt. 67 at 34-50.)      Namely, the Court has both
17   personal and subject matter jurisdiction, there is an extradition
18   treaty between the United States and India that is in full force and
19   effect, the crimes for which RANA’s extradition is sought are covered

20

21        1 India charges RANA with a conspiracy, in violation of Indian
     Penal Code (“IPC”) § 120B (Charge 1), whose objects include waging
22   war (Object 1), murder (Object 3), forgery for the purposes of
     cheating (Object 4), use of a forged document or electronic record
23   (Object 5), and committing a terrorist act (Object 6). (See Dkt. 66-
     2 at 12-15; 66-7 at 47-52; 67 at 25.) India also charges RANA with
24   the substantive crimes of waging war, in violation of IPC § 121
     (Charge 2); conspiracy to wage war, in violation of IPC § 121A
25   (Charge 3); murder, in violation of IPC § 302 (Charge 4); committing
     a terrorist act, in violation of Unlawful Activities (Prevention) Act
26   (“UAPA”) § 16 (Charge 5); and conspiracy to commit a terrorist act,
     in violation of UAPA § 18 (Charge 6). (See Dkt. 66-2 at 12-15; 66-7
27   at 18-21, 27-28, 47-51; 67 at 25-26.)
28        2 A copy of the U.S.-India Treaty is filed with the Court at
     Docket No. 66-1.
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 16 of 61 Page ID #:4369



 1   by the terms of that Treaty, and India’s extradition request contains

 2   evidence to establish probable cause that the individual appearing in

 3   court is the fugitive who committed the offense for which extradition

 4   is requested.

 5        RANA’s challenges under Article 6 of the Treaty, the Prior

 6   Prosecution or non bis in idem (“non bis”) clause, and to the

 7   probable cause requirement are without merit.

 8        First, even though the language and controlling interpretations

 9   of Article 6 of the Treaty call for a comparison of elements to

10   determine whether RANA’s extradition is sought for the same offense

11   for which he was acquitted in the Northern District of Illinois, RANA

12   insists that the Court use a conduct-based test and find that his

13   extradition is barred.    However, the plain language of Article 6, the

14   technical analysis of Article 6, and canons of treaty interpretation

15   support the application of the elements-based test articulated in

16   Blockburger v. United States, 284 U.S. 299 (1932).         It is not

17   disputed that, under the Blockburger elements-based test, the
18   offenses for which India seeks RANA’s extradition are not the same
19   offenses with which he was charged in the United States.          The

20   application of the Blockburger elements-based test is supported by

21   both domestic and international law, as well as the Supreme Court’s

22   mandate that extradition treaties be interpreted liberally in favor

23   of extradition.   Therefore, the Court should find that RANA’s

24   extradition is not barred under Article 6 of the Treaty.

25        Second, although there is ample evidence that RANA aided and

26   abetted the Mumbai attacks, RANA claims that he should not be

27   extradited because probable cause is lacking.        RANA’s claim is based

28   on an improper attempt to attack the credibility of a key witness

                                           2
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 17 of 61 Page ID #:4370



 1   against him.     This goes beyond the scope of this extradition

 2   proceeding because it would require the Court to make factual

 3   findings and weigh evidence, which is a role that is reserved for the

 4   foreign court.    Additionally, none of the evidence upon which RANA

 5   relies obliterates probable cause or otherwise undermines the ample

 6   evidence provided in support of India’s criminal charges.

 7         Accordingly, the United States respectfully requests that,

 8   following the April 22, 2021, extradition hearing, the Court certify

 9   India’s request for RANA’s extradition for the Secretary of State’s

10   surrender decision.

11   II.   ARGUMENT

12         In this case, RANA does not challenge several of the criteria

13   the Court must find to certify his extradition, including that:

14   (1) the extradition magistrate has jurisdiction to conduct

15   extradition proceedings; (2) the extradition magistrate has

16   jurisdiction over him; and (3) an extradition treaty between the

17   United States and India is in full force and effect.         See Manta v.

18   Chertoff, 518 F.3d 1134, 1140 (9th Cir. 2008); Quinn v. Robinson, 783
19   F.2d 776, 783, 790 (9th Cir. 1986); Zanazanian v. United States, 729

20   F.2d 624, 625-26 (9th Cir. 1984).      RANA also does not contest that he

21   is the person who India alleges committed the charged crimes.

22   Instead, RANA challenges only whether Article 6 of the Treaty bars

23   his extradition and whether probable cause exists to believe that he

24   committed the offenses for which India requests his extradition.          3


25

26         3Even though RANA addresses Article 2 of the Treaty, the dual
     criminality clause, in his discussion of the non bis clause, he does
27   not assert that his extradition would be barred under that article.
     While the legal analysis of dual criminality and non bis clauses may
28   overlap, they are two distinct legal concepts and bases for
     challenging extradition.
                                        3
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 18 of 61 Page ID #:4371



 1   Accordingly, the United States will address only these challenges to

 2   RANA’s extraditability.

 3        A.   RANA’s Extradition is Not Barred by Article 6 of the Treaty

 4        RANA’s claim that he cannot be extradited to India because of

 5   his prior prosecution in the United States is based on an incorrect

 6   interpretation of Article 6 of the Treaty.       As set forth below,

 7   RANA’s attempt to read into Article 6 a conduct-based test, instead

 8   of the Blockburger elements-based test, fails.        His claim ignores the

 9   plain language of the Treaty, the technical analysis of the Treaty’s

10   individual provisions prepared by the Executive Branch agencies that

11   negotiated the Treaty, and the Supreme Court’s mandate that

12   extradition treaties be interpreted in favor of extradition.

13   Further, contrary to RANA’s claim, applying the Blockburger elements-

14   based test in this case is consistent with other provisions of the
15   Treaty, the plea agreement of alleged co-conspirator David Coleman
16   Headley (“Headley”), international law, and Indian national law.
17   Finally, RANA’s alternative claim--that a multifactor test governing
18   certain conspiracy prosecutions under U.S. double-jeopardy law should
19   apply to this case--conflicts with controlling case law and

20   overstates the role of U.S. double jeopardy-law in extradition

21   proceedings.   The Court should therefore reject RANA’s claim that his

22   extradition is barred under Article 6 of the Treaty.

23             1.    The Court Should Apply the Blockburger Elements-Based
                     Test to Determine Whether RANA Has Been Tried for the
24                   Same Offenses for which His Extradition is Sought

25        “Although double jeopardy is a widely accepted principle of

26   justice with its roots in Roman law, there is no international

27   consensus on its precise meaning or the general rules governing its

28   application to particular cases.”      Elcock v. United States, 80 F.

                                           4
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 19 of 61 Page ID #:4372



 1   Supp. 2d 70, 79 (E.D.N.Y. 2000) (citations omitted).         In the absence

 2   of any such consensus, the non bis clause contained in Article 6 of

 3   the U.S.-Indian Treaty is controlling on this issue and does not bar

 4   RANA’s extradition.

 5        Article 6(1) of the Treaty provides:

 6        Extradition shall not be granted when the person sought has
          been convicted or acquitted in the Requested State for the
 7        offense for which extradition is requested.

 8        In determining the meaning of this provision, the Court should

 9   employ the analytical framework set out by the Supreme Court: When

10   analyzing a treaty, a court must start with its text.         See Medellin

11   v. Texas, 552 U.S. 491, 506-07 (2008); see also Vienna Convention on
12   the Law of Treaties (“VCLT”), art. 31(1), May 23, 1969, 1155 U.N.T.S.
13   331 (“A treaty shall be interpreted in good faith in accordance with
14   the ordinary meaning . . . given to the terms of the treaty in their
15   context and in light of its object and purpose.”).         The Court’s
16   interpretation of the text should be made with the goal of furthering
17   the Treaty’s purpose--surrendering fugitives in this case.          See
18   Factor v. Laubenheimer, 290 U.S. 276, 293-94 (1933); see also VCLT,
19   art. 31(1).

20        In addition to the text of the Treaty, a court also may consult

21   additional sources to aid in its interpretation thereof, including

22   “the negotiating and drafting history of the treaty.”         Medellin, 552

23   U.S. at 507; see Patterson v. Wagner, 785 F.3d 1277, 1281-82 (9th

24   Cir. 2015); Elcock, 80 F. Supp. 2d at 80; see also VCLT, art. 32

25   (providing that, to resolve ambiguities, “[r]ecourse may be had to

26   supplementary means of interpretation, including the preparatory work

27   of the treaty and the circumstances of its conclusion”).          As set

28   forth herein, this material may be found in the technical analysis

                                           5
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 20 of 61 Page ID #:4373



 1   contained within the Senate Executive Report that accompanies a

 2   treaty.   Given that the technical analysis represents the Executive

 3   Branch’s understanding and interpretation of a treaty, courts

 4   generally afford it great weight.      See Sumitomo Shoji Am., Inc. v

 5   Avagliano, 457 U.S. 176, 184-85 & n.10 (1982); Kolovrat v. Oregon,

 6   366 U.S. 187, 194 (1961); El Al Israel Airlines, Ltd. v. Tsui Yuan

 7   Tseng, 525 U.S. 155, 168 (1999); United States v. Li, 206 F.3d 56, 63

 8   (1st Cir. 2000).

 9        Here, these principles lead to one conclusion: The text of

10   Article 6, along with the technical analysis of that provision, the

11   Indian prosecutor’s consistent understanding of the Treaty, and case

12   law governing the means by which extradition treaties are interpreted

13   all direct the Court to apply the Blockburger elements-based test to

14   determine whether RANA’s extradition is barred under the Treaty.
15                   a.   The Plain Meaning of Article 6 Directs the
                          Application of the Blockburger Elements-Based
16                        Test
17        A plain reading of the term “offense” in Article 6 unambiguously
18   refers to the crime itself, not the underlying conduct.          While the
19   Treaty itself does not define “offense,” the generally understood

20   definition of “offense” is “[a] violation of the law,” Black’s Law

21   Dictionary 1300 (11th ed. 2019), in other words, the legal definition

22   of the crime, e.g., Ye Gon v. Holt, 774 F.3d 207, 215 (4th Cir. 2014)

23   (“The most natural reading of ‘offense,’ as distinct from ‘acts,’ is

24   that ‘offense’ refers to the definition of the crime itself.”).

25        Had the parties to the Treaty intended Article 6 to cover

26   conduct that had been prosecuted in the Requested State, and not

27   simply the same offenses, they could have so specified.          Indeed,

28   treaty partners know how to draft non bis provisions that bar

                                           6
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 21 of 61 Page ID #:4374



 1   extradition based on conduct when they so intend.         For example, in

 2   the extradition treaty between the United States and Italy (“U.S.-

 3   Italy Treaty”),4 the non bis provision does not include the term

 4   “offense,” but instead refers to “acts”:

 5        Extradition shall not be granted when the person sought has been
          convicted, acquitted or pardoned, or has served the sentence
 6        imposed, by the Requested Party for the same acts for which
          extradition is requested.5
 7

 8   (emphasis added).   The use of this language demonstrates that when

 9   the United States and its treaty partner intend to expand the bar on

10   extradition to apply to “conduct” or “acts,” they do so by using the

11   necessary language to the non bis article of the treaty.          Because the

12   United States and India chose to use the term “offense” instead of

13   “acts” or “conduct,” interpreting Article 6 to refer to anything

14   other than the legal definition of the crimes is improper.

15        To compare whether two “offenses” are the same, courts start

16   with the familiar test set forth in Blockburger, under which a court

17   examines whether the two sets of offenses contain an element that the

18   other does not.   See United States v. Overton, 573 F.3d 679, 691 (9th

19   Cir. 2009) (“The Supreme Court set forth a generally applicable test

20
          4 Extradition Treaty Between the Government of the United States
21   of America and the Government of the Republic of Italy, U.S.-Italy,
     Oct. 13, 1983, 35 U.S.T. 3023, as amended by Instrument as
22   contemplated by Article 3(2) of the Agreement on Extradition Between
     the United States of America and the European Union signed 25 June
23   2003, as to the application of the Extradition Treaty Between the
     Government of the United States of America and the Government of the
24   Italian Republic signed 13 October 1983, U.S.-Italy, May 3, 2006, S.
     Treaty Doc. No. 109-14 (2006), art. VI. (A copy of this treaty is
25   attached to the Declaration of John J. Lulejian, dated 03/22/2021
     (“Lulejian Decl.”), as Exhibit C.)
26
          5 A similar provision is provided in the extradition treaty
27   between the United States and the United Kingdom, upon which RANA’s
     expert relies. (See Dkt. 77-2 at 15.) A detailed analysis of the
28   relevant provisions of this treaty is set forth below in
     Section II(A)(3)(d)(A).
                                        7
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 22 of 61 Page ID #:4375



 1   in Blockburger . . . to determine whether two statutory provisions

 2   prohibit the same offense.”).     This is particularly true when the

 3   offenses at issue are based on separate statutes, as is the case in

 4   extradition matters.    See, e.g., Albernaz v. United States, 450 U.S.

 5   333, 344 n.3 (1981) (“It is well settled that a single transaction

 6   can give rise to distinct offenses under separate statutes without

 7   violating the Double Jeopardy Clause”); cf. United States v. Luong,

 8   393 F.3d 913 (9th Cir. 2004) (recognizing that Blockburger may not be

 9   sufficient test to evaluate whether multiple charges brought under

10   same statute constitute same offense for double-jeopardy purposes).

11        As the United States has previously explained (see Dkt. 26 at

12   26-27), this Court should follow the other courts that have concluded
13   the Blockburger elements-based test is the appropriate framework to
14   analyze non bis questions in extradition cases when the relevant non
15   bis clause refers to “offenses.”      See Ye Gon, 774 F.3d at 207;
16   Elcock, 80 F. Supp. 2d at 83; but see Sindona v. Grant, 619 F.2d 177
17   (2d Cir. 1980) (applying conduct-based test to similarly worded non
18   bis provision).6   Specifically, for the reasons previously presented,
19   the analysis of the Fourth’s Circuit’s decision in Ye Gon, 774 F.3d

20   at 215, is instructive.7

21        Accordingly, the plain meaning of the use of the term “offense”

22   in Article 6 weighs in favor of using Blockburger’s elements-based

23
          6 As the United States has previously discussed (Dkt. 26 at 27-
24   28), the fundamental premise upon which Sindona was based has since
     been rejected by the Supreme Court in United States v. Dixon, 509
25   U.S. 688 (1993). RANA does not dispute this, except to the extent
     that Dixon did not address consecutive conspiracy prosecutions. (See
26   Dkt. 77 at 6-7.) Discussion of RANA’s claim regarding successive
     conspiracy prosecutions is provided below in Section II(A)(5).
27
          7 Like Article 6 of the U.S.-India Treaty, the non bis clause of
28   the treaty at issue in Ye Gon “direct[ed] the parties to examine ‘the
     offense’ for which extradition is requested.” 774 F.3d at 215.
                                        8
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 23 of 61 Page ID #:4376



 1   test to evaluate whether RANA was prosecuted in the United States for

 2   the same offenses for which India seeks his extradition.

 3                   b.    The Technical Analysis of the Treaty Further
                           Supports the Application of an Elements-Based
 4                         Test

 5        The technical analysis of the Treaty provided by the Executive

 6   Branch to the U.S. Senate is likewise compelling evidence that an

 7   elements-based test should apply to Article 6.        In advance of the

 8   Treaty’s ratification, the U.S. Department of State and the

 9   U.S. Department of Justice, the agencies charged with negotiating the

10   United States’ extradition treaty with India, prepared and submitted

11   a technical analysis of the Treaty’s individual provisions for

12   consideration by Congress (the “Senate Report”).8        (See Dkt. 26-5.)
13   The Senate Report explicitly states that the technical analysis of
14   the Treaty “was prepared by the Office of International Affairs,
15   United States Department of Justice, and the Office of the Legal
16   Adviser, United States Department of State, based upon the
17   negotiating notes.”    (Id. at 12 (emphasis added).)       Thus, the
18   Treaty’s technical analysis carries significant weight because it was
19   drafted by the agencies that negotiated the terms of the Treaty and

20   are charged, generally, with negotiating the United States’

21   extradition treaties.    E.g., Sumitomo Shoji Am., 457 U.S. at 184-85;

22   see also, e.g., United States v. Knotek, 925 F.3d 1118, 1128 (9th

23   Cir. 2019) (relying on relevant Senate report as evidence of treaty

24

25
          8 Extradition Treaties with Argentina, Austria, Barbados,
26   Cyprus, France, India, Luxembourg, Mexico, Poland, Spain, Trinidad &
     Tobago, Zimbabwe, Antigua & Barbuda, Dominica, Grenada, St. Kitts &
27   Nevis, St. Lucia, And St. Vincent & The Grenadines, S. Exec. Rep. No.
     105-23, 105th Cong., 2d Sess. 108 (1998). (A copy of the relevant
28   portions of the Senate Report is filed with the Court at Docket No.
     26-5.)
                                        9
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 24 of 61 Page ID #:4377



 1   partners’ intent behind making revisions to extradition treaty);

 2   Patterson, 785 F.3d at 1282 (relying on relevant Senate report for

 3   guidance on how to interpret lapse-of-time provision in extradition

 4   treaty).

 5        The Executive Branch’s technical analysis of the Treaty provides

 6   that Article 6 “applies only when the person sought has been

 7   convicted or acquitted in the Requested State of exactly the same

 8   crime that is charged in the Requesting State.”        (Dkt. 26-5 at 16

 9   (emphasis added).)   This technical analysis further expressly

10   emphasizes that “[i]t is not enough that the same facts were

11   involved.”   (Id.)   More specifically, it confirms that Article 6

12   “will not preclude extradition in situations in which the fugitive is
13   charged with different offenses in both countries arising out of the
14   same basic transaction.”9    (Id.)   Thus, when read in conjunction with
15   the plain language of Article 6, the Executive Branch’s technical
16   analysis of the Treaty confirms that Article 6 applies only when the
17   fugitive is sought for extradition for the exact same offense, not
18   just the same conduct, for which he was prosecuted in the Requested
19   State.   As noted above in Section II(A)(1), courts apply the

20   Blockburger elements-based test when determining whether two offenses

21   are the same for purposes of non bis clauses in extradition treaties.

22
          9 By way of example, the Executive Branch’s technical analysis
23   provides the following:

24        [I]f the person is accused by one Contracting State of
          illegally smuggling narcotics into the country, and is
25        charged in the other Contracting State of unlawfully
          exporting the same shipment of drugs, an acquittal or
26        conviction in one Contracting State would not insulate the
          person from extradition because different crimes are
27        involved.

28   (Dkt. 26-5 at 16.)

                                          10
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 25 of 61 Page ID #:4378



 1         RANA’s attempt, through his expert, Paul Garlick QC, to

 2   circumvent the Senate Report fails.       (See Dkt. 77-2 at 13.)     RANA

 3   asserts that the Senate Report lacks persuasive value because the

 4   report is not part of the Treaty itself.       However, this assertion

 5   ignores the explicit language in the Senate Report that the technical

 6   analysis was provided by the Executive Branch agencies that directly

 7   participated in this Treaty’s negotiations.        (See Dkt. 26-5 at 12.)

 8   Mr. Garlick also ignores the controlling case law holding that the

 9   negotiating agencies’ understanding of the Treaty terms is entitled

10   to “great weight.”    See, e.g., Sumitomo Shoji Am., 457 U.S. at 184-

11   85.   Moreover, his assertion is internally inconsistent because, in
12   the two paragraphs immediately preceding his claim that seeks to
13   undermine the Senate Report’s interpretation of Article 6, he urges
14   the Court to consider the Senate Report’s interpretation of Article 2
15   to better understand the treaty partners’ intent in negotiating the
16   Treaty.   (See Dkt. 77-2 at 12-13.)       Accordingly, Mr. Garlick’s
17   rejection of the Senate Report’s interpretation of Article 6 is
18   unpersuasive and without merit.
19                   c.    The Indian Prosecutor Agrees that the Treaty
                           Requires an Elements-Based Test
20

21         The Supreme Court has explained, “[w]hile courts interpret

22   treaties for themselves, the meaning given them by the departments of

23   government particularly charged with their negotiation and

24   enforcement is given great weight.”       Kolovrat, 366 U.S. at 194.      This

25   is especially true if both partners to the applicable treaty agree on

26   its interpretation.    See, e.g., id. (giving deference to

27   interpretation of treaty provision as set forth in diplomatic notes

28   exchanged between responsible agencies of United States and

                                          11
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 26 of 61 Page ID #:4379



 1   Yugoslavia); cf. Arias-Leiva v. Warden, 928 F.3d 1281 (11th Cir.

 2   2019) (holding that U.S.-Colombia extradition treaty was in full

 3   force and effect because, inter alia, both United States and Colombia

 4   understand it to be in effect).

 5        Here, the United States’ position on Article 6, as reflected in

 6   the Treaty’s technical analysis, is consistent with the

 7   interpretation of the Indian Special Public Prosecutor, Senior

 8   Advocate Dayan Krishnan, whose views are contained in his attached

 9   supplementary legal memorandum that is being submitted by the

10   Government of India through the diplomatic channel.10        (See Lulejian
11   Decl. ¶ 2, Ex. A.)   Mr. Krishnan explains that Indian constitutional
12   law on double jeopardy would be instructive when interpreting
13   Article 6 of the Treaty.    (See id. at 4.)     According to Mr. Krishnan,
14   Indian constitutional law on double jeopardy, like American
15   constitutional law, determines whether two offenses are the same by
16   first examining whether the two offenses carry the same elements.
17   (Id. at 6 (stating that, contrary to Mr. Garlick’s claim, “the
18   Supreme Court of India has adopted the ‘elements test’ as against the
19   ‘conduct test’” to determine whether two offenses are same under

20   Indian constitution).)

21

22

23
          10 Mr. Krishnan has practiced law in India for 28 years, has been
24   appointed Special Public Prosecutor in several extradition cases and
     high-profile cases in India, and has expertise in international
25   extradition law and practice. (See Lulejian Decl., ¶ 2, Ex. A at 2,
     35-36.)
26
          The United States understands that India is sending through
27   diplomatic channels Mr. Krishnan’s supplementary opinion as a
     supplement to its extradition request. (See id., ¶ 2.) Following
28   its receipt, the United States will lodge that original copy of this
     document with the Court.
                                       12
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 27 of 61 Page ID #:4380



 1        This mutual understanding is additional persuasive evidence that

 2   Article 6 requires an elements-based analysis to determine whether a

 3   prior prosecution bars extradition.

 4                   d.   Controlling Canons of Construction Direct that
                          Article 6 Should Be Interpreted in Favor of
 5                        Permitting Extradition

 6        Even if the Court finds that Article 6 is somehow ambiguous,

 7   notwithstanding the plain language of the Treaty and the technical

 8   analysis to the Treaty, it should interpret Article 6 in a manner

 9   that permits RANA’s extradition to India.

10        It is well-settled that “[extradition] treaties should be . . .

11   interpreted with a view to fulfil our just obligations to other

12   powers.”   Grin v. Shine, 187 U.S. 181, 184 (1902).        Thus, in

13   fulfilling its function under 18 U.S.C. § 3184, a court should
14   liberally construe the applicable extradition treaty to affect its
15   purpose, namely, the surrender of fugitives to the requesting
16   country.   As the Supreme Court articulated in Factor v. Laubenheimer,
17   “if a treaty fairly admits of two constructions, one restricting the
18   rights which may be claimed under it, and the other enlarging it, the
19   more liberal construction is to be preferred.”        290 U.S. at 293-94;

20   see also, e.g., Valentine v. United States ex rel. Neidecker, 299

21   U.S. 5, 10 (1936) (“It is a familiar rule that the obligations of

22   treaties should be liberally construed so as to give effect to the

23   apparent intention of the parties.”) (internal citations omitted).

24   That is, the obligation to surrender a fugitive to be tried for

25   alleged offenses “should be construed more liberally than a criminal

26   statute or the technical requirements of criminal procedure.”

27   Factor, 290 U.S. at 298.    Accordingly, Factor demands that

28   ambiguities in an extradition treaty be construed in favor of

                                          13
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 28 of 61 Page ID #:4381



 1   surrendering a fugitive to the requesting country.         See, e.g.,

 2   Martinez v. United States, 828 F.3d 451, 463 (6th Cir. 2016) (en

 3   banc) (citing cases); Cucuzzella v. Keliikoa, 638 F.2d 105, 107 n.3

 4   (9th Cir. 1981) (noting the principle that “treaties should be

 5   construed to enlarge the rights of the parties”).

 6        Accordingly, even if the Court were to find that Article 6 were

 7   ambiguous, the Court should hold that Article 6 only bars RANA’s

 8   extradition if India seeks his extradition for the exact same

 9   offenses for which he was tried in the United States, even though

10   some Indian offenses may be based on the same conduct.

11             2.     Extradition is Not Barred Under the Blockburger
12                    Elements-Based Test

13        RANA’s claim rests on the incorrect premise that the Blockburger
14   elements-based test does not apply in this matter, and he does not
15   offer an alternative should the Court apply Blockburger.          Any such
16   assertion should be deemed waived for failing to raise it in the
17   opening brief.   E.g., Estakhrian v. Obenstine, 320 F.R.D. 63, 91
18   (C.D. Cal. 2017) (internal citations omitted).
19        Even if it were not waived, it would fail.        As discussed in the

20   government’s extradition memorandum (Dkt. 67 at 52-53), the charges

21   on which RANA was tried in the United States contain separate and

22   distinct elements from the criminal charges for which India seeks

23   RANA’s extradition.11   (See Dkt. 42 at 19-22.)      Specifically, none of

24   the Indian charges require proof that RANA provided material support

25

26
          11RANA was charged in the United States with, inter alia,
27   conspiracy to provide material support to terrorism in India and
     providing material support to Lashkar-e Tayyiba (“LeT”), a U.S.-
28   designated terrorist organization based in Pakistan, in violation of
     18 U.S.C. §§ 2339A and 2339B. (See Dkt. 16-2.)
                                       14
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 29 of 61 Page ID #:4382



 1   to terrorist acts or a terrorist group, as was required under the

 2   U.S. statutes.    Additionally, the U.S. charges did not require proof

 3   of the elements of the Indian offenses, including conspiracy to

 4   commit murder, conspiracy to wage war, conspiracy to commit forgery,

 5   conspiracy to use a forged document, conspiracy to commit a terrorist

 6   act, and the respective underlying substantive offenses with which

 7   RANA is charged.       See IPC §§ 120B, 121, 121A, 302, 468, 471; UAPA

 8   §§ 16, 18.    Notably, RANA, unlike his co-conspirators, was not

 9   charged in the United States with any of the substantive, underlying

10   offenses relating to his provision of material support to terrorism,

11   including conspiracy to bomb public places in India under 18 U.S.C.

12   § 2332f(a)(2) and conspiracy to murder and maim in India under 18

13   U.S.C. § 956(a)(1).      (See Dkt. 16-2 at 2-15.)    As such, the

14   government was not required to prove the elements of those offenses
15   at RANA’s U.S. trial.12      (See id.).   Thus, RANA is unable to
16   demonstrate that his extradition is barred under Article 6 of the
17   Treaty.
18                3.   The Claims Advanced by RANA and His Expert Are
                       Meritless
19
                       a.     RANA’s Attempt to Substitute a Multifactor Test
20                            for the Blockburger Elements-Based Test Fails

21        RANA claims that, even to the extent Blockburger applies to non

22   bis clauses in extradition treaties, it does not apply to his case

23   because, according to him, a multifactor test governs successive

24

25
          12The United States does not concede that RANA’s extradition
26   would be barred if he had been charged under 18 U.S.C. § 2332f(a)(2)
     and 18 U.S.C. § 956(a)(1). Rather, the United States merely notes
27   that the material support charges with which RANA was charged in the
     United States are even more attenuated from the offenses for which
28   India seeks his extradition than the substantive charges brought
     against RANA’s co-conspirators.
                                       15
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 30 of 61 Page ID #:4383



 1   conspiracy prosecutions for constitutional double-jeopardy purposes.

 2   (See Dkt. 77 at 12.)    RANA’s claim is wrong for several reasons.

 3           First, even assuming U.S. double-jeopardy law doctrine applies

 4   to the non bis provisions, the premise of RANA’s claim is incorrect

 5   because he fails to recognize controlling precedent.         Specifically,

 6   Ninth Circuit case law in the double-jeopardy context directs that,

 7   when two separate statutes are at issue, the courts apply the

 8   Blockburger elements-based test to determine whether the defendant is

 9   being impermissibly tried or sentenced for the same offense twice.

10   See, e.g., Albernaz, 450 U.S. at      344 n.3 (1981); Luong, 393 F.3d at

11   913; United States v. Arlt, 252 F.3d 1032, 1037-38 (9th Cir. 2001)
12   (en banc); cf. United States v. Smith, 424 F.3d 992, 1000 (9th Cir.
13   2005) (citing Luong, 393 F.3d at 916) (noting that court applies
14   multifactor test, instead of Blockburger, when multiple conspiracy
15   counts are charged under same statute); United States v. Montgomery,
16   150 F.3d 983, 990 (9th Cir. 1998) (same).
17           Relying on three out-of-circuit cases, RANA contends that courts
18   apply a multifactor test, instead of the Blockburger elements-based
19   test, for “any two conspiracy charges, regardless of the statute

20   under which each is brought,” when they are tried in separate

21   proceedings.    (Dkt. 77 at 11 (citing United States v. El-Mezain, 664

22   F.3d 467, 548 (5th Cir. 2011); United States v. Goff, 400 Fed. App’x

23   1, 7 (6th Cir. 2010); United States v. Moncivais, 213 F. Supp. 2d

24   704, 707, 709 (S.D. Tex. 2001).)      RANA relies on these out-of-circuit

25   cases because, according to him, “it is not clear how the Ninth

26   Circuit would analyze conspiracy charges under different conspiracy

27   statutes brought (as here) in successive prosecutions.”          (Id. at 12

28   n.5.)    However, the Ninth Circuit already has addressed successive

                                          16
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 31 of 61 Page ID #:4384



 1   conspiracy prosecutions brought under different conspiracy statutes

 2   and decided the issue in a manner that undercuts RANA’s claim.

 3          In Luong, the Ninth Circuit addressed whether “conviction (or

 4   acquittal) on RICO conspiracy and substantive charges bars subsequent

 5   prosecution for a predicate act when the predicate act is itself a

 6   conspiracy.”   393 F.3d at 914.    In that case, a defendant had been

 7   convicted of a RICO conspiracy charge in violation of 18 U.S.C.

 8   § 1962(d) and acquitted of a related substantive RICO charge under 18

 9   U.S.C. § 1962(c).   Luong, 393 F.3d at 914-15.       The United States

10   subsequently brought charges against the defendant and others in
11   another district for, inter alia, conspiracy to commit a Hobbs Act
12   robbery, in violation of 18 U.S.C. § 1951(a), and the defendant moved
13   to dismiss the charge on the double-jeopardy grounds alleging that
14   the original charges already included the Hobbs Act robbery.          Id. at
15   915.
16          To resolve the matter, the Ninth Circuit applied Blockburger and
17   held that, even though the charges in both districts were based on
18   the same criminal, conspiratorial scheme, double jeopardy did not bar
19   the subsequent prosecution because it was brought under a different

20   conspiracy statute that carried different elements than the first

21   conspiracy prosecution.    Id. at 916.    The court acknowledged that it

22   applies RANA’s preferred multifactor test to successive conspiracy

23   charges but only where the charges are brought under the same

24   conspiracy statute and Blockburger therefore “provided insufficient

25   protection” against double jeopardy concerns.        Id. (internal

26   citations omitted).    Accordingly, RANA’s claim that a multifactor

27   test should apply to the conspiracy offenses, instead of the

28

                                          17
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 32 of 61 Page ID #:4385



 1   Blockburger elements-based test, is foreclosed by the Ninth Circuit’s

 2   decision in Luong.13

 3        Second, even if RANA’s understanding of double-jeopardy law were

 4   correct, it does not apply to this extradition proceeding.

 5   Specifically, the entirety of U.S. double-jeopardy doctrine is not

 6   incorporated into Article 6 of the Treaty.14       RANA even alludes to

 7   this in his brief.     (See Dkt. 77 at 12 (“To the extent that Article 6

 8   reflects United States double jeopardy law . . .”), 15 (“To the

 9   extent Article 6 of the Treaty incorporates [United States double

10   jeopardy] principles . . .”).)     Instead, a case rooted in double-

11   jeopardy law, Blockburger, merely provides the framework to determine

12   whether two offenses are the same for purposes of non bis clauses in
13   extradition treaties.
14        This approach comports with the longstanding principle that
15   extradition proceedings are not criminal proceedings in which the
16   fugitive is entitled to the same rights available during criminal
17   proceedings.   See, e.g., Sainez v. Venables, 588 F.3d 713, 718 (9th
18   Cir. 2009).    Specifically, “the Fifth Amendment guarantee against
19   double jeopardy does not apply to extradition . . .”         In re

20   Extradition of Powell, 4 F. Supp. 2d 945, 951 (S.D. Cal. 1998)

21        13RANA’s claim that India’s substantive offenses likewise fail
22   because they are lesser included offenses of India’s conspiracy
     offenses is also based on an incorrect premise. (See Dkt. 77 at 15.)
23   As discussed in Mr. Krishnan’s Supplementary Opinion, the substantive
     offenses are separate and distinct from the conspiracy offenses and
24   are not considered lesser included offenses. (See Lulejian Decl.
     ¶ 2, Ex. A at 30-34.)
25
          14RANA misstates the United States’ argument when he asserts
26   that it is based on the “application of United States double jeopardy
     principles.” (Dkt. 77 at 15.) Rather, as explained above in Section
27   II(A)(1), the plain language and the parties’ understanding and
     interpretation of Article 6 govern the Court’s analysis, and the
28   Blockburger elements-based test is merely the mechanism by which that
     Treaty provision is implemented.
                                       18
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 33 of 61 Page ID #:4386



 1   (citing Collins v. Loisel, 262 U.S. 426, 429 (1923)).         Moreover, the

 2   constitutional protection against double jeopardy only applies to

 3   successive prosecutions by the same sovereign, which is not the case

 4   in this extradition proceeding.      See Gamble v. United States, 139 S.

 5   Ct. 1960 (2019); see also In re Extradition of Coleman, 473 F. Supp.

 6   2d 713, 717 (N.D. W. Va. 2007); Elcock, 80 F. Supp. 2d at 75.

 7        Treating the Blockburger elements-based test as the framework to

 8   analyze non bis clauses in extradition treaties, also is consistent

 9   with the expectations of the negotiating treaty partners.          It is

10   illogical to assume that India would have agreed to an interpretation

11   of Article 6 that relies on the entirety of complex and evolving U.S.

12   constitutional double-jeopardy doctrine.       Cf. Martinez, 828 F.3d at

13   464 (declining to incorporate complex U.S. constitutional speedy
14   trial law into extradition treaty because not clear what treaty
15   partners intended).    Instead, it is more plausible that the parties
16   agreed to a general test to determine whether offenses are the same
17   for purposes of Article 6.     That test is an elements-based test, as
18   reflected in the Senate Report and Mr. Krishnan’s Supplementary
19   Opinion.   (See Dkt. 26-5 at 16; Lulejian Decl., ¶ 2, Ex. A at 6-7.)

20   Therefore, RANA has failed to demonstrate that U.S. double-jeopardy

21   law, beyond the application of the test set forth in Blockburger,

22   should apply to this extradition matter.

23        Third, even if U.S. double-jeopardy doctrine applied to this

24   case, RANA’s proposal for the use of a multifactor test in conspiracy

25   cases would create an unreasonable and inappropriate interpretation

26   of Article 6.   RANA does not appear to dispute that Blockburger

27   generally applies to evaluate non bis questions in the extradition

28   context, but he is essentially asking the Court to carve out a

                                          19
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 34 of 61 Page ID #:4387



 1   separate and distinct test for conspiracy cases.        RANA does not point

 2   to any Treaty language that would support this approach, nor does he

 3   cite to any source that would demonstrate the Treaty partners’ intent

 4   to use different tests based on the nature of the crimes being sought

 5   for extradition.     Indeed, no such support exists.      Moreover, RANA has

 6   not presented any reasons why the Blockburger elements-based test

 7   would otherwise be an unworkable test for non bis analyses in

 8   extradition cases.15

 9        Accordingly, the Court should reject RANA’s attempt to apply a

10   multifactor test, instead of the elements-based test set forth in

11   Blockburger, to determine whether RANA’s extradition is barred under

12   Article 6 of the Treaty.
13
                     b.     RANA’s Reliance on Article 2 of the Treaty Is
14                          Misplaced

15        RANA’s assertion that Article 6 demands a conduct-based test to
16   be consistent with Article 2, the Treaty’s dual-criminality
17   provision, is based on an erroneous understanding of treaty
18   interpretation and construction.      (See Dkt. 77 at 16-17.)      Indeed,
19   RANA mistakenly, and repeatedly, conflates the concepts of dual

20   criminality and non bis.    As explained below, a non bis clause in an

21   extradition treaty does not automatically warrant a conduct-based

22

23        15However, even if the multifactor test applied to this case,
     RANA’s claim would still fail. See Arnold v. United States, 336 F.2d
24   347, 349-50 (9th Cir. 1964) (setting forth five-factor test). Among
     other things, the overt acts with which he is charged in India differ
25   from the overt acts with which he was charged in the United States.
     In particular, the United States Attorney’s Office for the Northern
26   District of Illinois (“USAO-NDIL”) charged RANA with conspiracy to
     provide material support to terrorism in India, not conspiracy to
27   commit the underlying acts of terrorism themselves with which he is
     charged in India. (See Dkt. 16-2 at 17-18.) Additionally, RANA’s
28   extradition is sought based on charges brought in a separate
     sovereign.
                                       20
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 35 of 61 Page ID #:4388



 1   test simply because a conduct-based test is used to interpret a dual-

 2   criminality provision elsewhere in the Treaty.        Instead, the language

 3   of the particular non bis clause at issue controls, and here, the non

 4   bis clause calls for an elements-based test.

 5        Bilateral extradition treaties are subject to unique canons of

 6   construction to ensure they can fulfill their intended purpose.           See,

 7   e.g., Factor, 290 U.S. at 276.     One canon of construction is that,

 8   when the treaty, like the one at issue here, defines an “extraditable

 9   offense” based on dual criminality--a crime that is punishable in

10   both countries by a specified minimum punishment--courts look to

11   whether the conduct underlying the Requesting State’s charge would be

12   punishable by a sufficient penalty in the Requested State had the

13   conduct been committed there.     E.g., Collins v. Loisel, 259 U.S. 309,

14   312, 42 S. Ct. 469, 470–71 (1922) (“The law does not require that the
15   name by which the crime is described in the two countries shall be
16   the same; nor that the scope of the liability shall be coextensive,
17   or, in other respects, the same in the two countries. It is enough if
18   the particular act charged is criminal in both jurisdictions.”);
19   Clarey v. Gregg, 138 F.3d 764, 765 (9th Cir. 1998) (“‘Dual

20   criminality requires that an accused be extradited only if the

21   alleged criminal conduct is considered criminal under the laws of

22   both the surrendering and requesting nations.’” (quoting United

23   States v. Saccoccia, 18 F.3d 795, 800 n. 6 (9th Cir.1994)).This

24   requirement dates back almost 100 years to when the Supreme Court

25   issued its decision in Collins, and it remains the undisputed

26

27

28

                                          21
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 36 of 61 Page ID #:4389



 1   standard for interpreting dual-criminality provisions today.16          See,

 2   e.g., United States v. Soto-Barraza, 947 F.3d 1111, 1117 (9th Cir.

 3   2020) (applying conduct-based test to dual-criminality provision).

 4   With this backdrop, it is therefore no surprise that the parties

 5   agree that Article 2 of the U.S.-India extradition treaty contains a

 6   dual-criminality provision that is subject to a conduct-based test.

 7   (See Dkt. 77 at 16-17; see also Dkt. 26-5 at 5.)

 8        Unlike a dual-criminality provision, however, a non bis

 9   provision is not subject to the same type of historical, consistent

10   interpretation.   Indeed, “there is no international consensus on its

11   precise meaning or the general rules governing its application to

12   particular cases.”   Elcock, 80 F. Supp. 2d at 79.        This is manifested

13   by the variety of approaches that parties have taken in drafting non
14   bis clauses.   By way of example, Article VI of the U.S.-Italy Treaty,
15   as mentioned previously, bars extradition if the fugitive has been
16   prosecuted in the Requested States for the same “acts” for which
17   extradition is sought.    On the other hand, Article 6 of the
18   United States’ extradition treaty with Mexico, which was at issue in
19

20        16It is common understanding that a conduct-based test applies
     to a dual-criminality provision even when the specific treaty
21   language does not specify that the underlying acts or conduct govern.
     See, e.g., Knotek, 925 F.3d at 1131 (applying conduct-based test
22   where dual-criminality provision in applicable extradition treaty
     with Czech Republic renders offense extraditable if “it is punishable
23   under the laws of the Requesting and Requested States by deprivation
     of liberty for a maximum period of more than one year or by a more
24   severe penalty”). The extradition treat at issue in Knotek is the
     Treaty Between the United States and Czechoslovakia for the
25   Extradition of Fugitives from Justice, U.S.-Czech., July 2, 1925, 44
     Stat. 2367, as amended by Supplementary Extradition Treaty Between
26   the United States of America and Czechoslovakia, U.S.-Czech., Apr.
     29, 1935, 49 Stat. 3253, and Second Supplementary Treaty on
27   Extradition Between the United States of America and the Czech
     Republic, U.S.-Czech., May 16, 2006, S. Treaty Doc. No. 109-14
28   (2006). (A copy of this treaty is attached to the Lulejian Decl. as
     Exhibit D.)
                                       22
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 37 of 61 Page ID #:4390



 1   Ye Gon, 774 F.3d 207, mirrors the language of Article 6 in the U.S.-

 2   India Treaty and refers only to “offenses,” not “acts” or “conduct.”17

 3   More still, some extradition treaties, like the United States’

 4   extradition treaty with the United Kingdom upon which RANA’s expert

 5   relies, uses a hybrid approach where sometimes “offenses” govern and

 6   sometimes “acts” govern depending on where the prior prosecution took

 7   place.18

 8        Because there is not universal consensus on how to determine

 9   whether a prior prosecution bars a fugitive’s extradition, there is

10   not, nor can there be, a general rule that the presence of a dual-

11   criminality provision in a treaty automatically requires a conduct-

12   based analysis for non bis questions.       RANA’s suggestion to the

13   contrary is therefore incorrect.      (See Dkt. 77 at 16-17.)      Instead,
14   the analysis employed is dependent on the language of the non bis
15   clause contained in the applicable extradition treaty.         Here, as
16   discussed above in Section II(A)(1), the non bis clause of the U.S.-
17

18
          17 Extradition Treaty Between the United States of America and
19   the United Mexican States, U.S.-Mex., May 4, 1978, 31 U.S.T. 5059, as
     amended by Protocol to the Extradition Treaty Between the United
20   States of America and the United Mexican States of May 4, 1978, U.S.-
     Mex., Nov. 13, 1997, S. Treaty Doc. No. 105-46 (1998). (A copy of
21   this treaty is attached to the Lulejian Decl. as Exhibit E.)
          18 Extradition Treaty Between the Government of the United States
22   of America and the Government of the United Kingdom of Great Britain
     and Northern Ireland, U.S.-U.K., Mar. 31, 2003, S. Treaty Doc. No.
23   108-23 (2004), as amended by Instrument as contemplated by Article
     3(2) of the Agreement on Extradition Between the United States of
24   America and the European Union signed 25 June 2003, as to the
     application of the Extradition Treaty Between the Government of the
25   United States of America and the Government of the United Kingdom of
     Great Britain and Northern Ireland signed 31 March 2003, U.S.-U.K.,
26   Dec. 16, 2004, S. Treaty Doc. No. 109-14 (2006) (“U.S.-U.K. Treaty”).
     (A copy of this treaty is attached to the Lulejian Decl. as
27   Exhibit F.)
28        A detailed analysis of the relevant provisions of this treaty is
     set forth below in Section II(A)(3)(d)(A).
                                       23
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 38 of 61 Page ID #:4391



 1   India Treaty (Article 6), refers only to “offenses” and demands the

 2   use of the elements-based test set forth in Blockburger.

 3        This reading of Article 6 is further supported by the text and

 4   overall structure of the U.S.-India Treaty.        As an initial matter,

 5   Article 2 and Article 6 address different legal terms.         Article 6

 6   refers to the generic word “offense,” which as discussed previously,

 7   refers to the crime being sought for extradition.         Article 2, on the

 8   other hand, defines the phrase “extraditable offense,” which is a

 9   legal term of art used to describe which crimes, i.e., offenses,

10   charged by the Requesting State fall within the scope of the Treaty
11   and are potentially extraditable.
12        The difference between these terms is evident by the structure
13   of the Treaty.   The first eight articles of the Treaty establish
14   under what circumstances a person can and cannot be extradited.
15   Article 1 sets forth the general purpose and scope of the Treaty.
16   Specifically, this article provides that the Requesting State can
17   seek extradition of a person who is formally accused of, charged
18   with, or convicted of an “extraditable offense.”        Article 2, which is
19   titled “Extraditable Offenses,” defines that term and employs a

20   conduct-based test.    The next six articles (Articles 3 through 8)

21   detail the circumstances in which the Requested State must or may

22   deny extradition, even when the conditions of Articles 1 and 2 are

23   otherwise met.   Because these articles, which include Article 6, put

24   limits on Article 2, they require a test that is narrower than the

25   conduct-based test used to determine whether an offense meets the

26   preliminary criteria of constituting an “extraditable offense.”

27   Using the narrower Blockburger elements-based test to determine the

28

                                          24
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 39 of 61 Page ID #:4392



 1   applicability of Article 6 is therefore consistent with the Treaty’s

 2   overall structure and purpose.

 3                   c.   Rana’s Reliance on Headley’s Plea Agreement Is
                          Misplaced
 4

 5        As discussed in the United States’ prior pleadings, Headley’s

 6   plea agreement is irrelevant because RANA cannot benefit from its

 7   terms.   (See Dkt. 26 at 29-30; 67 at 55-56.)       Not only is RANA in a

 8   different position than Headley because he did not plead guilty or

 9   cooperate with the United States, as is his right, but his inability

10   to benefit from the negotiated terms of Headley’s plea agreement is

11   confirmed by the text of the plea agreement itself.

12        Paragraph 19 of the plea agreement provides that, except as set

13   forth elsewhere in the agreement, the plea agreement does not

14   “constitute a limitation, waiver or release by the United States or

15   any of its agencies of any administrative or judicial civil claim,

16   demand or cause of action it may have against defendant or any other

17   person or entity.”   (Dkt. 16-6 at 30, ¶ 19.)       Importantly, the plea

18   agreement further states, “The obligations of this Agreement are

19   limited to the United States Attorney's Office for the Northern

20   District of Illinois and cannot bind any other federal, state or

21   local prosecuting, administrative or regulatory authorities, except

22   as expressly set forth in this Agreement.”       (Id.)    RANA’s extradition

23   proceedings are separate and apart from Headley’s criminal

24   proceedings and are being litigated by a different United States

25   Attorney’s Office from the one who negotiated the plea agreement with

26   Headley.   According to its very terms, RANA has no rights under

27   Headley’s plea agreement and is therefore prohibited from relying on

28

                                          25
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 40 of 61 Page ID #:4393



 1   it in attempt to undermine the United States’ position on his

 2   extraditability under the Treaty.

 3        Even if Headley’s plea agreement were somehow relevant, the

 4   agreement also confirms that the written agreement, and not any other

 5   statements, “represents the entire agreement between the

 6   United States Attorney and defendant regarding defendant’s criminal

 7   liability.”    (Id. at 30, ¶ 18.)    It is not evident from a plain

 8   reading of the written text in paragraph 9 of the plea agreement,

 9   which discusses Headley’s potential extradition to India, Pakistan,

10   and Denmark, that the United States Attorney’s Office for the

11   Northern District of Illinois (“USAO-NDIL”) was even attempting to

12   interpret Article 6 of the Treaty.

13        The first sentence of paragraph 9 provides, “Pursuant to Article

14   6 of the Extradition Treaty Between the United States and the

15   Republic of India . . . defendant [Headley] shall not be extradited

16   to the Republic of India . . . for any offense which he has been

17   convicted of in accordance with this plea.”        (Id., ¶ 9.)    This

18   sentence does not set forth any agreement between the United States
19   and Headley.   Instead, it simply tracks the language of Article 6(1)

20   of the Treaty, which states that Headley cannot be extradited for the

21   “offense” for which he has been convicted.

22        It is the second sentence that actually sets forth the terms of

23   the agreement between USAO-NDIL and Headley:

24        The defendant and the United States Attorney’s Office
          accordingly agree that, if the defendant pleads guilty to
25        and is convicted of all offenses set out in the Superseding
          Indictment, . . . then the defendant shall not be
26        extradited to the Republic of India . . . for the foregoing
          offenses, including conduct within the scope of those
27        offenses for which he has been convicted in accordance with
          this plea, so long as he fully discloses all material facts
28

                                          26
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 41 of 61 Page ID #:4394



 1         concerning his role with respect to these offenses and
           abides by all other aspects of this agreement.
 2

 3   Id. (emphasis added).    RANA claims that the emphasized language

 4   demonstrates the United States’ belief that “offense” refers to

 5   “conduct,” but this is not persuasive.       The text of the second

 6   sentence reveals that USAO-NDIL used the term “offense” as contained

 7   in the Treaty and added the clause “including conduct within the

 8   scope of those offenses,” which is not expressly included in Article

 9   6.   The use of that additional clause referring to conduct means

10   that, as would be expected in a plea negotiation, USAO-NDIL agreed to

11   something more than what the Treaty would have already provided.

12   RANA’s suggestion that USAO-NDIL must have interpreted Article 6 to

13   cover conduct thus falls flat.19     See 18 U.S.C. § 3186 (“The Secretary
14   of State may order the person committed under sections 3184 or 3185
15   of this title to be delivered to any authorized agent of such foreign
16   government, to be tried for the offense of which charged.”) (emphasis
17   added); see also Lopez-Smith v. Hood, 121 F.3d 1322, 1326 (9th Cir.
18   1997) (“[T]he Secretary of State’s exercise of discretion regarding
19   whether to extradite an individual may be based not only on

20   “considerations individual to the person facing extradition” but “may

21   be based on foreign policy considerations instead.”).

22

23

24
            Even if the Court finds that USAO-NDIL articulated an
           19
25   interpretation of Article 6 as barring extradition for prior conduct,
     (see Lulejian Decl., ¶ 3, Ex. B (Tr. of Headley’s Change of Plea,
26   dated 03/18/2010, at 20-21)), the Court should decline to give that
     interpretation any weight because it is inconsistent with paragraphs
27   18 and 19 of the plea agreement itself and runs contrary to the plain
     language of the Treaty and accompanying technical analysis, to which
28   the USAO-NDIL was not a negotiating party. (See supra Sections
     II(A)(1)-(2).)
                                       27
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 42 of 61 Page ID #:4395



 1           Accordingly, the Court should reject RANA’s reliance on

 2   Headley’s plea agreement to support his Article 6 claim.

 3                     d.   RANA’s Reliance on International Law and
                            Indian National Law Is Misplaced
 4

 5           RANA’s claim that international law and Indian national law

 6   require Article 6 to be read as incorporating a conduct-based test is

 7   not persuasive.    (See Dkt. 77 at 20-21; Dkt. 77-2 at 8-35.)        As an

 8   initial matter, RANA’s heavy reliance on international and Indian

 9   law, through Mr. Garlick’s report, is misplaced.        As previously

10   discussed, the applicable Treaty language, along with its technical

11   analysis and applicable canons of construction, control the Court’s

12   analysis here.    Those controlling factors direct the Court to

13   interpret Article 6 as requiring the application of an elements-based

14   test.    Neither international law nor Indian constitutional law can,

15   or should, alter that determination.      See Factor, 290 U.S. at 287

16   (“[T]he principles of international law recognize no right to
17   extradition apart from treaty.”).      Therefore, the Court need not
18   address RANA’s claims on these issues.
19           However, to the extent the Court finds them relevant,

20   international and Indian national law further support the application

21   of an elements-based test under Article 6 of the Treaty.

22                          (A)   International Law Does Not Mandate a
                                  Conduct-Based Test
23

24           RANA’s assertion that “international law” supports the

25   application of a conduct-based test fails because he conflates the

26   concepts of dual criminality, set forth in Article 2 of the Treaty,

27

28

                                          28
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 43 of 61 Page ID #:4396



 1   and non bis, set forth in Article 6 of the Treaty.20        (See Dkt. 77 at

 2   16-17.)    RANA’s mistake is not only limited to his interpretation of

 3   the U.S.-India Treaty, but his expert, Mr. Garlick, also erroneously

 4   interprets other extradition treaties and international conventions

 5   upon which he relies.    (See Dkt. 77-2 at 8-23.)

 6        For example, the fact that the U.S.-U.K. Treaty uses the term

 7   “offense” in both its dual criminality and non bis articles does not

 8   mean that the applicable tests for each article are identical.           In

 9   fact, Mr. Garlick’s reliance on the U.S.-U.K. Treaty undermines

10   RANA’s assertion and further supports the United States’ position.

11        The dual-criminality provision of that treaty, Article 2(1),

12   provides that,

13        An offense shall be an extraditable offense if the conduct
14        on which the offense is based is punishable under the laws
          in both States by deprivation of liberty for a period of
15        one year or more or by more severe punishment.

16   U.S.-U.K. Treaty, art. 2(1) (emphasis added).        Based on the plain
17   language of this article and the use of the term “conduct,” a court
18   examining dual criminality would look at the conduct underlying the
19   offense.   This conduct-based analysis was endorsed by the House of

20   Lords in Norris v. United States, [2008] UKHL 16, upon which Mr.

21   Garlick relies.21   Both parties agree that this conduct-based test

22   also applies to Article 2, the dual-criminality provision, of the

23   U.S.-India Treaty, but as set forth above and in Section II(A)(2),

24   that test is not dispositive of how to interpret the Treaty’s non bis

25   provision.

26
          20 Discussion of RANA’s erroneous conflation of Articles 2 and 6
27   is provided in Section II(A)(3)(b).
28        21 A copy of Norris is attached to the Lulejian Decl. as
     Exhibit G.
                                       29
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 44 of 61 Page ID #:4397



 1        By contrast, Article 5, the non bis article of the U.S.-U.K.

 2   Treaty, provides in relevant part:

 3             (1) Extradition shall not be granted where the person
          sought has been convicted or acquitted in the Requested
 4        State for the offense for which extradition is requested.

 5             (2) The Requested State may refuse extradition when
          the person sought has been convicted or acquitted in a
 6        third state in respect of the conduct for which extradition
          is requested.
 7

 8   (emphasis added).   Here, the U.S.-U.K. treaty explicitly adopts two

 9   different approaches depending on which country conducted the prior

10   prosecution.   Article 5(1) addresses the situation where the person

11   sought for extradition was convicted or acquitted in the Requested

12   State, either the United States or the United Kingdom, and bars

13   extradition if that prosecution was for the same “offense” for which

14   extradition is being sought.     On the other hand, for Article 5(2),

15   where the person sought for extradition was convicted or acquitted in

16   a country other than the United States or the United Kingdom, the

17   treaty provides a discretionary basis to deny extradition if the

18   prior prosecution was for the same “conduct” as is the subject of the

19   extradition offense.

20        Despite the distinct language of these two non bis subsections,

21   Mr. Garlick contends that they must both call for the same conduct-

22   based test.    (See Dkt. 77-2 at 16.)     Without providing any legal

23   support, Mr. Garlick maintains that the use of the term “conduct” in

24   subsection 2 governing third-country prosecutions is necessary only

25   because some countries’ criminal laws may not frame actus reus and

26   mens rea elements in a way that is comparable to Anglo-American

27   common law.    (See id.)   He further claims that, notwithstanding the

28   absence of the term “conduct” in subsection 1, that clause must also

                                          30
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 45 of 61 Page ID #:4398



 1   refer to conduct because it would otherwise “be offensive to any

 2   sense of fairness to the requested person, or the comity between

 3   nations.”   (Id.)

 4          Mr. Garlick, however, ignores the plain language and stated

 5   intent of these two subsections.      If the United States and the United

 6   Kingdom had intended to apply a conduct-based test to all cases in

 7   which there was a related prior prosecution, that language would have

 8   been reflected in both Articles 5(1) and 5(2).        Instead, the

 9   different terminology signals that an elements-based test was

10   intended for prior prosecutions in the Requested States, while a

11   conduct-based test was intended for prior prosecutions in any other

12   third state.   This plain reading is consistent with the principle

13   that the language of the specific Treaty’s non bis provision

14   controls.   Accordingly, RANA’s reliance on the U.S.-U.K. extradition
15   treaty is unhelpful to him and wholly misplaced.
16          Likewise, RANA’s examination of the domestic law of the United
17   Kingdom is not informative.     By Mr. Garlick’s own admission, Norris
18   was limited to dual criminality and did not mention non bis or double
19   jeopardy.   (See Dkt. 77-2 at 17; see also Lulejian Decl. ¶ 5 at 17-

20   24.)    Thus, Mr. Garlick’s conclusion that “it is inconceivable” that

21   a court in the United Kingdom would apply “any different approach,”

22   other than one the double criminality test articulated in Norris, is

23   no more than speculation.22

24

25          The United States will not address any of the other
            22
     extradition schemes Mr. Garlick mentions in his opinion. (See Dkt.
26   77-2 at 18-23.) The extradition schemes of the European Union and
     the Caribbean Commonwealth rely on laws that differ from and neither
27   bind nor directly involve the United States. Because treaty analysis
     requires an examination of the plain language of the treaty and the
28   contracting parties’ intent, attempting to apply other bilateral
                                             (footnote cont’d on next page)
                                       31
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 46 of 61 Page ID #:4399



 1                          (B)   Indian National Law Does Not Mandate a
                                  Conduct-Based Test
 2

 3           RANA’s reliance on Indian constitutional law is likewise

 4   misplaced.    It is well-settled law that a court should defer to a

 5   foreign government’s interpretation of its own laws.         See, e.g.,

 6   Grin, 187 U.S. at 190; Basic v. Steck, 819 F.3d 897, 901 (6th Cir.

 7   2016); Skaftouros v. United States, 667 F.3d 144, 160 n.20 (2d Cir.

 8   2011); Sainez, 588 F.3d at 717; In re Assarsson, 635 F.2d 1237, 1244

 9   (7th Cir. 1980).    Such deference is commensurate with the “comity

10   considerations that lurk beneath the surface of all extradition

11   cases,” and with due respect for foreign nations’ sovereignty.

12   Martinez, 828 F.3d at 463; see Société Nationale Industrielle

13   Aérospatiale v. U.S. Dist. Court, 482 U.S. 522, 546 (1987) (“[W]e
14   have long recognized the demands of comity in suits involving foreign
15   states, either as parties or as sovereigns with a coordinate interest
16   in the litigation.”); Sainez, 588 F.3d at 717; Koskotas v. Roche, 931
17   F.2d 169, 174 (1st Cir. 1991); Ahmad v. Wigen, 910 F.2d 1063, 1067
18   (2d Cir. 1990).    It is further supported by the prudential policy of
19   avoiding the high risk that a U.S. court might erroneously interpret

20   the law of a foreign country.     See Emami v. U.S. Dist. Court for N.

21   Dist., 834 F.2d 1444, 1449 (9th Cir. 1987); Assarsson, 635 F.2d at

22   1244.

23           In this case, the Indian Special Public Prosecutor’s position on

24   the application of Indian national law, submitted by the Indian

25   government via diplomatic channels, should be afforded significant

26   deference.    See, e.g., Skaftouros, 667 F.3d at 156 (“Any arguments

27

28   treaty or other nations’ extradition schemes to the issue in this
     case is not informative.
                                       32
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 47 of 61 Page ID #:4400



 1   regarding the demanding country’s compliance with its own laws,

 2   therefore, are properly reserved for the courts of that country”);

 3   Emami, 834 F.2d at 1449 (“refrain[ing] from interpreting the

 4   requirements of German criminal procedure”); Assarsson, 635 F.2d at

 5   1244 (“refus[ing] to review [Sweden’s] compliance with [its] criminal

 6   procedure”).

 7        As detailed in Mr. Krishnan’s supplementary opinion, Indian

 8   constitutional law supports the application of an element-based test.

 9   (See Lulejian Decl. ¶ 2, Exh. A at 5-34.)       In contrast, RANA, through

10   Mr. Garlick, selects instances where India has used the term
11   “offense” under Indian domestic law and incorrectly concludes that
12   those provisions of domestic law illustrate India’s intention to
13   apply a conduct-based test to Article 6 of the Treaty.         (See Dkt. 77-
14   2 at 23-36.)   However, for the reasons set forth in Mr. Krishnan’s
15   Supplementary Opinion, this conclusion is flawed.         Accordingly, to
16   the extent that the Court finds Indian constitutional law relevant in
17   deciding this case, the United States respectfully requests that the
18   Court defer to Mr. Krishnan, who represents the Government of India
19   in its prosecution of RANA.

20        For all these reasons, RANA has failed to demonstrate that he

21   cannot be extradited to India as a result of his prior prosecution in

22   the United States.

23        B.   The Extradition Request Contains Sufficient Evidence of
               Probable Cause for Each Offense
24
               1.    Legal Standard for Probable Cause in Extradition Cases
25

26        Pursuant to Article 9(3)(c) of the Treaty, India’s extradition

27   request must contain “information as would justify the committal for

28   trial of the person if the offense had been committed in the

                                          33
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 48 of 61 Page ID #:4401



 1   [United States].”    This refers to the familiar domestic requirement

 2   of probable cause.   See Emami, 834 F.2d at 1447.       India is not

 3   obligated to send all its evidence to the United States to satisfy

 4   this standard.   See Collins, 259 U.S. at 316; Austin v. Healey, 5

 5   F.3d 589, 605 (2d Cir. 1993).

 6        As set forth in the government’s extradition memorandum (Dkt. 67

 7   at 13-20), the extradition magistrate’s role is to evaluate India’s

 8   submissions to determine whether they establish probable cause to

 9   believe that RANA committed the offenses for which extradition is

10   sought.   See Ornelas v. Ruiz, 161 U.S. 502, 512 (1896).         “The

11   magistrate does not weigh conflicting evidence and make factual
12   determinations but, rather, determines only whether there is
13   competent evidence to support the belief that the accused has
14   committed the charged offense.”      Quinn, 783 F.2d at 815.      Because the
15   extradition proceeding is not a mini-trial of RANA’s guilt or
16   innocence, the evidence submitted as part of the extradition request
17   is to be taken as true.    See, e.g., In re Extradition of Solis, 402
18   F. Supp. 2d 1128, 1131 (C.D. Cal. 2005); In re Extradition of Lukes,
19   No. 2:02-MC-23-FTM, 2003 WL 23892681, at *4 n.6 (M.D. Fla. May 8,

20   2003); In re Extradition of Cheung, 968 F. Supp. 791, 794 n.6 (D.

21   Conn. 1997) (stating that court “‘must accept as true all of the

22   statements and offers of proof by the demanding state,’ even if they

23   contain hearsay.”) (internally quoting In re Extradition of Marzook,

24   924 F. Supp. 565, 592 (2d Cir. 1996); alteration omitted); Desautels

25   v. United States, 782 F. Supp. 942, 944 n.2 (D. Vt. 1991); Ahmad v.

26   Wigen, 726 F. Supp. 389, 399–400 (E.D.N.Y. 1989), aff’d, 910 F.2d

27   1063 (2d Cir. 1990); In re Extradition of Atta, 706 F. Supp. 1032,

28   1050–51 (E.D.N.Y. 1989) (“The primary source of evidence for the

                                          34
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 49 of 61 Page ID #:4402



 1   probable cause determination is the extradition request, and any

 2   evidence submitted in it is deemed truthful for the purposes of this

 3   determination.”) (internally citation omitted).

 4        A magistrate judge’s probable cause finding will be upheld in

 5   the extradition context when “there was any evidence warranting the

 6   finding that there was a reasonable ground to believe the accused

 7   guilty.”    Mirchandani v. United States, 836 F.2d 1223, 1226 (9th Cir.

 8   1988); see United States ex rel. Sakaguchi v. Kaulukukui, 520 F.2d

 9   726, 730-31 (9th Cir. 1975).

10               2.   The Evidence Supports Findings of Probable Cause that
11                    RANA Committed the Charged Offenses

12        As detailed in the United States’ extradition memorandum (Dkt.
13   67 at 40-50), the evidence submitted in India’s extradition request,
14   including the testimony Headley provided during RANA’s criminal trial
15   in the United States District Court for the Northern District of
16   Illinois, supports a finding of probable cause for the charged
17   offenses.   While RANA seeks to undermine Headley’s credibility by
18   pointing to RANA’s acquittal and Headley’s criminal history, these
19   credibility attacks are outside the scope of this extradition

20   proceeding and are not legally supported in any event.         Moreover,

21   RANA’s alternative interpretations of select pieces of evidence fail

22   to obliterate India’s presentation of probable cause.23

23

24

25

26
          23For the sake of brevity, the United States will not repeat all
27   of the evidence that supports a finding of probable cause and rests
     on its prior pleading in this regard. (See Dkt. 67 at 40-50.)
28   Instead, the United States addresses only the specific evidence that
     RANA challenges.
                                       35
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 50 of 61 Page ID #:4403



 1                   a.   RANA’s Attacks on Headley’s Credibility Exceed
                          the Scope of this Proceeding and Do Not
 2                        Obliterate Probable Cause

 3        RANA attempts to undermine India’s evidence of probable cause by

 4   questioning the credibility of the key witness, David Headley.           (See

 5   Dkt. 77 at 22-23, 27-28.)     Not only is RANA’s challenge improper in

 6   this extradition proceeding, but his claims are also not supported by

 7   the law or the evidence.

 8        The Ninth Circuit, consistent with other circuits, has held that

 9   credibility determinations are outside the scope of an extradition

10   proceeding.   See, e.g., Santos v. Thomas, 830 F.3d 987, 993 (9th Cir.

11   2016) (en banc) “an individual contesting extradition may not . . .
12   call into question the credibility of the government’s offer of
13   proof”); Noeller v. Wojdylo, 922 F.3d 797, 807 (7th Cir. 2019)
14   (“Evidence that contradicts the demanding country’s proof or poses
15   questions of credibility—i.e., contradictory evidence—is off-
16   limits.”); Shapiro v. Ferrandina, 478 F.2d 894, 905 (2d Cir. 1973)
17   (“The judge’s refusal to examine the credibility of the testimony and
18   statements included in the translated material was clearly proper,
19   since the declarants were not before him.”).        While the “credibility

20   of witnesses and the weight to be accorded their testimony is solely

21   within the province of the extradition magistrate,” Quinn, 783 F.2d

22   at 815, a lack of credibility generally “does not completely

23   obliterate the evidence of probable cause.”        Man-Seok Choe, 525 F.3d

24   at 740 (“[Witness’s] lack of credibility is merely a weakness in

25   Korea’s case.”) (internal quotation marks, citation, and alterations

26   omitted); cf. Barapind v. Enomoto, 400 F.3d 744, 749-50 (9th Cir.

27   2005) (en banc) (finding that witness’s recantation did not

28   obliterate probable cause because recantation “constituted

                                          36
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 51 of 61 Page ID #:4404



 1   conflicting evidence, the credibility of which could not be assessed

 2   without a trial.”).

 3         Likewise, this Court has followed such precedent and rejected

 4   probable cause challenges based on attacks to the credibility of

 5   witness statements provided in support of extradition requests.           For

 6   example, in In re Extradition of Lara Gutierrez, the Court rejected a

 7   fugitive’s claim that a witness statement “border[ed] on incredible.”

 8   No. 16-cv-05061, 2017 WL 8231237, at *4 (C.D. Cal. Feb. 22, 2017).

 9   The Court nonetheless found that the statement satisfied the probable

10   cause standard:

11         [T]hese types of arguments about the credibility of [a
           witness’s] account are misplaced in these proceedings. The
12         circumscribed nature of this Court’s inquiry does not
           permit the Court to weigh the credibility of [the
13         witness’s] statements. Rather, the Court must determine
           whether any competent evidence establishes probable cause.
14

15   Id.   Similarly, in In re Extradition of Acevedo, the Court rejected

16   another fugitive’s claim that a witness statements was “suspect and
17   more likely than not false.”     No. 16-1766, 2017 WL 3491749, at *8 n.4
18   (C.D. Cal. Aug. 11, 2017).     The Court explained that notwithstanding
19   the fugitive’s claim, the evidence did not undermine a finding of

20   probable cause:

21         [T]hese arguments raise factual disputes regarding the
           weight and credibility of evidence. Such determinations
22         are beyond the scope of this extradition proceeding and are
           properly reserved for trial in the requesting country.”
23

24   Id.   In light of this law, RANA’s claims pertaining to Headley’s

25   credibility are misplaced.

26         First, RANA’s attack on Headley’s credibility based on Headley’s

27   character and status as a cooperating defendant (see Dkt. 77 at 22-

28   23) is impermissible in these proceedings because, to address this

                                          37
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 52 of 61 Page ID #:4405



 1   claim, the Court must make factual findings that go beyond the scope

 2   of these proceedings.    See Santos, 830 F.3d at 993; Man-Seok Choe,

 3   525 F.3d at 740; Noeller, 922 F.3d at 807; Shapiro, 478 F.2d at 905;

 4   Acevedo, 2017 WL 3491749, at *8 n.4; Lara Gutierrez, 2017 WL 8231237,

 5   at *4.   Further, assessing Headley’s character requires this Court to

 6   make a credibility determination based on a cold record without

 7   having the opportunity to hear Headley testify and evaluate his

 8   demeanor.   See Shapiro, 478 F.2d at 905.      Instead, such

 9   determinations are reserved for the Indian court.         See Acevedo, 2017

10   WL 3491749, at *8 n.4; Lara Gutierrez, 2017 WL 8231237, at *4.
11        Second, RANA’s claim that Headley’s testimony should be given
12   diminished weight because it is not corroborated misstates the legal
13   standard in these extradition proceedings.       (See Dkt. 77 at 22.)
14   Courts have held that the testimony of a single witness is sufficient
15   to satisfy the beyond-a-reasonable-doubt standard required for a
16   conviction under U.S. law.     See, e.g., Bruce v. Terhune, 376 F.3d
17   950, 954 (9th Cir. 2004) (finding no due process violation in jury
18   instruction providing that testimony of single witness could be
19   sufficient to convict without corroboration); People v. Young, 105

20   P.3d 487, 505 (Cal. 2005) (“Unless the testimony is physically

21   impossible or inherently improbable, testimony of a single witness is

22   sufficient to support a conviction.”).       Thus, under the lower

23   standard necessary to satisfy probable cause, the lack of

24   corroborating evidence is not fatal.      It is also not necessary

25   because India was not required to submit its entire criminal file in

26   support of its extradition request.       E.g., Collins, 259 U.S. at 316.

27   Moreover, lack of corroboration is not unexpected given that

28   Headley’s and RANA’s conversations about their involvement with a

                                          38
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 53 of 61 Page ID #:4406



 1   terrorist organization and the potential deaths of hundreds of

 2   innocent people were presumably private.

 3        Third, while downplaying the overwhelming evidence in India’s

 4   extradition request detailing RANA’s role in supporting the planning

 5   and execution of the 2008 Mumbai attacks, RANA suggests that his

 6   acquittal on Count 9 in his U.S. criminal trial alone obliterates

 7   probable cause.24    He claims that the acquittal means the jury flatly

 8   rejected the testimonial evidence offered by Headley, and therefore,

 9   Headley’s uncorroborated testimony is insufficient to establish

10   probable cause.     (See Dkt. 77 at 22-23, 27.)     However, the premise of

11   RANA’s claim is wrong.
12        The jury’s acquittal on Count 9 is not evidence that the jury
13   rejected Headley’s testimony.     This is particularly true in light of
14   RANA’s conviction on two other counts that depended heavily on
15   Headley’s testimony.    Instead, the only inference that may be drawn
16   from the jury’s decision to acquit RANA on Count 9 is that the
17   government failed prove the elements of the charged offense beyond a
18   reasonable doubt.    United States v. Watts, 519 U.S. 148, 155 (1997)
19   (reversing United States v. Putra, 78 F.3d 1386, 1394 (9th Cir. 1998)

20   and quoting in support dissenting opinion) (“[A]n acquittal is not a

21   finding of any fact.    An acquittal can only be an acknowledgment that

22   the government failed to prove an essential element of the offense

23   beyond a reasonable doubt. Without specific jury findings, no one can

24   logically or realistically draw any factual finding inferences.”).

25

26

27
          24In Count 9, USAO-NDIL charged RANA with conspiring to provide
28   material support to terrorism in India, in violation of 18 U.S.C.
     § 2339A. (See Dkt. 16-2 at 16-17.)
                                       39
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 54 of 61 Page ID #:4407



 1   RANA’s suggestion that the verdict could mean anything else is pure

 2   speculation.

 3        Fourth, to the extent RANA is arguing that his acquittal on

 4   Count 9 precludes this Court from finding probable cause in this

 5   extradition proceeding, he is mistaken.       Article 6 of the Treaty

 6   expressly allows for the extradition of fugitives despite a prior

 7   conviction or acquittal in the Requested State for different

 8   offenses, as is the case here.     It follows that such a prior

 9   acquittal does not automatically preclude a finding of probable

10   cause.   (See supra Section II(A).)       Moreover, as the United States

11   set forth in a prior pleading (See Dkt. 42 at 25-26), an acquittal in
12   a criminal trial does not preclude a finding of probable cause in a
13   subsequent proceeding, such as this one.       E.g., Dowling v.
14   United States, 493 U.S. 342, 349 (1990)(“[A]n acquittal in a criminal
15   case does not preclude the Government from relitigating an issue when
16   it is presented in a subsequent action governed by a lower standard
17   of proof.”); United States v. One Assortment of 89 Firearms, 465 U.S.
18   354, 361 (1984) (holding same) (“[A]n acquittal on criminal charges
19   does not prove that the defendant is innocent; it merely proves the

20   existence of a reasonable doubt as to his guilt.”);         Fireman’s Fund

21   Ins. Co. v. Stites, 258 F.3d 1016, 1022 (9th Cir. 2001) (“[A] failure

22   to prove a fact beyond a reasonable doubt does not mean that it

23   cannot be proven by a preponderance of the evidence.”) (citing

24   Borunda v. Richmond, 885 F.2d 1384, 1389 (9th Cir. 1988)); Gomez v.

25   County of Los Angeles, No. 09-cv-02457, 2011 WL 13269747, at *4 (C.D.

26   Cal. 2011) (“An acquittal on a criminal charge may merely reflect the

27   failure of the prosecution to sustain its burden of proving the

28

                                          40
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 55 of 61 Page ID #:4408



 1   charges true beyond a reasonable doubt.       Obviously, this is a higher

 2   standard than probable cause.”).

 3          Accordingly, for the foregoing reasons, the Court should reject

 4   RANA’s attempt to obliterate probable cause by seeking to undermine

 5   Headley’s credibility.

 6                    b.   RANA’s Critiques of the Supporting Evidence Do
                           Not Obliterate Probable Cause
 7

 8          Like his attempt to broadly attack Headley’s credibility, RANA’s

 9   challenge to specific pieces of evidence presented in the extradition

10   request fails.   (See Dkt. 77 at 23-27.)      Not only does RANA seek to

11   introduce impermissible contradictory evidence, but he fails to point
12   to evidentiary weaknesses that would obliterate India’s presentation
13   of probable cause.
14                         (A)   Evidence Relating to the Mumbai Office of
                                 RANA’s Business Supports a Finding of
15                               Probable Cause
16          RANA attempts to undermine a finding of probable cause by
17   alleging that the Mumbai office of his business, which Headley was
18   purportedly using as a cover for his surveillance activities,
19   conducted, or attempted to conduct, legitimate business that was

20   supported by RANA.    (See Dkt. 77 at 23-26.)      The evidence does not

21   support this assertion (see Dkt. 67 at 46-47, 49), but even if it

22   did, the engagement of legitimate business activities does not

23   preclude a finding that RANA’s business also served as a cover for

24   Headley’s terrorism-related activities in Mumbai.

25          Even to the extent RANA sought to conduct a legitimate business

26   in Mumbai, the record contains ample evidence that Headley used it,

27   with RANA’s knowledge, as a cover to support terrorism.          (Id. at 45-

28   50.)   While RANA may have wanted to open an office in India prior to

                                          41
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 56 of 61 Page ID #:4409



 1   2008, the fact is he did not do so until Headley proposed the idea of

 2   opening it so that Headley could conduct surveillance activities in

 3   Mumbai on behalf of terrorists.      Indeed, RANA does not present any

 4   alternative reason for opening the office at that time, nor does he

 5   present any alternative reason for why, after not having opened his

 6   desired office for many years, he would suddenly do so at Headley’s

 7   persistence.   Moreover, even if RANA wanted to continue his business

 8   endeavors in Mumbai after the attacks, the evidence shows that he did

 9   not do so.   Thus, by opening the Mumbai office, RANA not only

10   willingly aided his childhood friend’s criminal mission, but also

11   attempted to profit from any incidental business the office

12   generated.   These goals are not mutually exclusive.

13          RANA’s claims regarding the financing of the Mumbai office also

14   do not undermine probable cause that he knew of Headley’s intentions.

15   RANA has introduced an email that he claims demonstrates RANA’s

16   financial support of the business, even though Headley had

17   purportedly promised funding from his terrorist contacts.          (See Dkt.

18   77 at 25; Dkt. 77-4.)    RANA admits, however, that when Headley was
19   confronted with this email at the U.S. trial, Headley was uncertain

20   of its contents and described it as “ambiguous.”        (See Dkt. 77 at

21   25.)   This ambiguity significantly undermines the value RANA places

22   on it.   More importantly, even if RANA were helping to finance the

23   office in Mumbai, that fact is not critical to determining whether

24   RANA knew of and supported Headley’s activities.        As noted above,

25   neither RANA’s legitimate business pursuits nor Headley’s broken

26   promises preclude a finding that RANA agreed to allow Headley to use

27   his Mumbai office as a cover.

28

                                          42
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 57 of 61 Page ID #:4410



 1        Accordingly, none of RANA’s claims about the Mumbai office

 2   negate probable cause.

 3                        (B)   RANA’s Trip to India After Being Warned of
                                the Attacks Does Not Preclude a Finding of
 4                              Probable Cause

 5        RANA’s claim that he could not have been involved with the

 6   conspiracy because it would be illogical for him to travel to India

 7   after being warned about the attack also fails.        When Headley learned

 8   that RANA was coming to India, he decided to warn RANA through a co-

 9   conspirator, who met RANA in Dubai, that an attack may be

10   forthcoming.   (See Dkt. 66-11 at 14-15.)      While the details of the

11   conversation between RANA and the co-conspirator are unknown, the
12   evidence reveals that RANA received the warning but still felt
13   comfortable traveling to Mumbai in early November 2008.25         (See Dkt.
14   66-11 at 262-64.)   Thus, it is not clear what information RANA had
15   when he traveled to India shortly before the attacks.         Accordingly,
16   the sole fact that he took a trip to India shortly before the attacks
17   does not preclude a finding of probable cause.
18                        (C)   RANA’s Claim that He Did Not Review
                                Headley’s Visa Application Is Unsupported by
19                              the Evidence

20        While RANA does not dispute that Headley’s visa applications

21   contain false information, he tries to distance himself from

22   Headley’s statement that RANA reviewed the forms after Headley

23   completed them.   (See Dkt. 77 at 26-27.)      Specifically, he claims

24   that it is “unlikely that he checked [the applications] for accuracy”

25

26        25In its extradition memorandum, the United States mistakenly
     wrote that RANA did not return to India following the warning. (See
27   Dkt. 67 at 23 n.8.) However, upon further review of the evidence,
     the United States agrees that RANA returned to India after meeting
28   with the co-conspirator in Dubai, but left India before the Mumbai
     attacks.
                                       43
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 58 of 61 Page ID #:4411



 1   because he would have corrected an alleged error with the name of

 2   RANA’s business.   (Id.)   The fact that Headley wrote on his 2006 visa

 3   application that he was being sent to India on behalf of “First World

 4   Immigration,” rather than “Immigrant Law Center,” is not persuasive.

 5   (See Dkt. 66-10 at 132.)    RANA does not dispute that “First World

 6   Immigration” was the name of his business.       While “Immigration Law

 7   Center” is a “DBA for Raymond J. Sanders,” RANA’s business partner,

 8   both entities shared the same address and telephone number.          (See

 9   Dkt. 66-9 at 69; Dkt. 66-14 at 90.)       Significantly, India issued

10   Headley a business visa, even though he wrote “First World

11   Immigration” on his 2006 visa application and an accompanying support

12   letter from Mr. Sanders referred to the employing entity as

13   “Immigration Law Center.”     Thus, RANA’s claim does not undermine

14   probable cause and is not persuasive.       Cf. Bingham v. Bradley, 241

15   U.S. 511, 517 (1916) (rejecting challenges to extradition that “savor
16   of technicality”).
17        Therefore, RANA is unable to demonstrate that India’s
18   extradition request lacks sufficient evidence of probable cause.
19   III. CONCLUSION

20        For the foregoing reasons, the United States respectfully

21   requests the certification of fugitive TAHAWWUR HUSSAIN RANA’s

22   extradition to India on the offenses for which his extradition has

23   been sought.

24

25

26

27

28

                                          44
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 59 of 61 Page ID #:4412



 1                        DECLARATION OF JOHN J. LULEJIAN

 2        I, John J. Lulejian, declare as follows:

 3        1.   I am an Assistant United States Attorney and have been

 4   assigned to prosecute United States v. Tahawwur Hussain Rana, a

 5   Fugitive from the Government of the Republic of India, Case No. 2:20-

 6   CV-07309-DSF (JC).   I make this declaration in support of the

 7   United States’ Reply in Support of its Request for Certification of

 8   Extradition.

 9        2.   Attached hereto as Exhibit A is a true and correct copy of

10   the Supplementary Opinion of Senior Advocate Dayan Krishnan, dated
11   03/15/2021, redacted of personal identifiers.        On March 22, 2021, I
12   provided RANA’s counsel with an unredacted version of this document.
13   I am informed and believe that India is sending through diplomatic
14   channels Mr. Krishnan’s Supplementary Opinion as a supplement to its
15   extradition request.
16        3.   Attached hereto as Exhibit B is a true and correct copy of
17   the transcript of the change of plea hearing for David Coleman
18   Headley, dated 03/18/2010, in United States v. Headley, Case No.
19   09 CR 830(3) (N.D. Ill.);

20        4.   Attached hereto are true and correct copies of the

21   following extradition treaties:

22             a.    Exhibit C:    Extradition Treaty Between the Government

23   of the United States of America and the Government of the Republic of

24   Italy, U.S.-Italy, Oct. 13, 1983, 35 U.S.T. 3023, as amended by

25   Instrument as contemplated by Article 3(2) of the Agreement on

26   Extradition Between the United States of America and the European

27   Union signed 25 June 2003, as to the application of the Extradition

28   Treaty Between the Government of the United States of America and the
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 60 of 61 Page ID #:4413



 1   Government of the Italian Republic signed 13 October 1983, U.S.-

 2   Italy, May 3, 2006, S. Treaty Doc. No. 109-14 (2006);

 3             b.    Exhibit D:    Treaty Between the United States and

 4   Czechoslovakia for the Extradition of Fugitives from Justice, U.S.-

 5   Czech., July 2, 1925, 44 Stat. 2367, as amended by Supplementary

 6   Extradition Treaty Between the United States of America and

 7   Czechoslovakia, U.S.-Czech., Apr. 29, 1935, 49 Stat. 3253, and Second

 8   Supplementary Treaty on Extradition Between the United States of

 9   America and the Czech Republic, U.S.-Czech., May 16, 2006, S. Treaty

10   Doc. No. 109-14 (2006);

11             c.    Exhibit E:    Extradition Treaty Between the

12   United States of America and the United Mexican States, U.S.-Mex.,
13   May 4, 1978, 31 U.S.T. 5059, as amended by Protocol to the
14   Extradition Treaty Between the United States of America and the
15   United Mexican States of May 4, 1978, U.S.-Mex., Nov. 13, 1997, S.
16   Treaty Doc. No. 105-46 (1998);
17             d.    Exhibit F:    Extradition Treaty Between the Government
18   of the United States of America and the Government of the United
19   Kingdom of Great Britain and Northern Ireland, U.S.-U.K., Mar. 31,

20   2003, S. Treaty Doc. No. 108-23 (2004), as amended by Instrument as

21   contemplated by Article 3(2) of the Agreement on Extradition Between

22   the United States of America and the European Union signed 25 June

23   2003, as to the application of the Extradition Treaty Between the

24   Government of the United States of America and the Government of the

25   United Kingdom of Great Britain and Northern Ireland signed 31 March

26   2003, U.S.-U.K., Dec. 16, 2004, S. Treaty Doc. No. 109-14 (2006).

27   \\

28   \\

                                           2
 Case 2:20-cv-07309-DSF-JC Document 79 Filed 03/22/21 Page 61 of 61 Page ID #:4414



 1        5.   Attached hereto as Exhibit G is a true and correct copy of

 2   Norris v. United States, [2008] UKHL 16.

 3        I declare under penalty of perjury that the foregoing is true

 4   and correct.

 5        Executed this 22nd day of March 2021, at Los Angeles County,

 6   California.

 7

 8                                          /s/ John J. Lulejian
                                            JOHN J. LULEJIAN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
